Filed 02/14/20                                        Case 20-00101                                                   Doc 22



       1
                                                  POSTED ON WEBSITE
       2                                         NOT FOR PUBLICATION
       3
       4                             UNITED STATES BANKRUPTCY COURT
       5                               EASTERN DISTRICT OF CALIFORNIA
       6
       7
       8   In re                                          )    Case No. 20-101
                                                          )    Docket Control No. RHS-1
       9   THOMAS O. GILLIS: Chapter 13                   )
           Fees and Disgorgement                          )
      10                                                  )
                                                          )
      11
      12   This Memorandum Decision is not appropriate for publication.
           It may be cited for persuasive value on the matters addressed.
      13
      14                           MEMORANDUM RE:
            ORDER FOR HEARING, PRESENTATION OF INFORMATION AND DOCUMENTS
      15        CONCERNING PENDING SUBSTITUTIONS OF ATTORNEY FILED BY
      16                                    LATINO LAW, INC.,
                                  MARK J. HANNON, dba LATINO LAW, INC.,
      17                                 AND THOMAS O. GILLIS
                                   TO REPLACE SUSPENDED ATTORNEY
      18                        THOMAS O. GILLIS AS ATTORNEY OF RECORD
      19           The court issues this Memorandum and an Order pursuant hereto in conjunction with the
      20   proceedings being jointly conducted by the Hon. Fredrick E. Clement and Hon. Rene Lastreto, II,
      21   concerning the suspension of Thomas O. Gillis1 by the State Bar of California (“the State Bar”)
      22   from the practice of law for a period of two years (the “Suspension”). The Suspension was to
      23   commence on December 1, 2019. At the request of Mr. Gillis, the commencement date of the
      24   Suspension was extended by the State Bar to January 31, 2020, to allow Mr. Gillis to complete
      25   substitutions of attorneys into his pending 603 open bankruptcy cases.
      26           The February 1, 2020 Suspension was further retroactively extended by Order of the State
      27
                   1
                      There are two persons named Thomas Gillis licensed by the State Bar of California. The
      28
           attorney who is the subject of this Order and the ongoing proceedings is Thomas O. Gillis, who the court
           will refer to in this Order as “Mr. Gillis” or “Thomas Gillis.”
Filed 02/14/20                                        Case 20-00101                                                  Doc 22



       1   Bar filed February 7, 2020, to February 15, 2020, with the State Bar imposing the condition that
       2   Mr. Gillis not accept any more clients.
       3           As addressed in greater detail in the following sections of this Memorandum, the attempts
       4   to substitute new counsel in for Mr. Gillis have not been successful for several reasons. The
       5   attempted substitutions involve the actions of Thomas Gillis and Mark J. Hannon, Esq., the
       6   California licensed attorney who Mr. Gillis has identified to this court as substituting in for
       7   Mr. Gillis, hiring all of Mr. Gillis’ staff, and hiring Mr. Gillis as a paralegal.
       8           The bankruptcy judges in this District require Thomas Gillis and Mark Hannon to address
       9   the following questions and provide copies of documents (the persons to whom the answers or
      10   documents required are identified) as part of the process in determining whether substituting Mark
      11   Hannon in as counsel in all 603 of Thomas Gillis’ open bankruptcy cases is possible and proper.
      12           Thomas Gillis and Mark Hannon Shall Provide Information Under Penalty of Perjury and
      13   Properly Authenticated Information or Documents Concerning:
      14           A.        Mark Hannon is identified as the “shareholder” of a corporation identified as “Latino
      15                     Law, Inc.” In the registration documents filed with the State Bar for Latino Law,
      16                     Inc. as a professional corporation for whose employees provide legal services,2 the
      17                     100% shareholder is identified as Todd Whiteley, another California licensed
      18                     attorney.
      19                     1.     Is Mark Hannon a shareholder of Latino Law, Inc.?
      20                     2.     Identify all shareholders of Latino Law, Inc.
      21                     3.     When did Mark Hannon acquire his shares of stock and the number of
                                    shares?
      22
                             4.     What is/was Todd Whiteley’s interest(s) in Latino Law, Inc.?
      23
                             5.     When did Mark Hannon become the president, treasurer, secretary and sole
      24                            director of Latino Law, Inc.?
      25                     6.     When did Todd Whiteley cease being the president, treasurer, secretary, and
                                    sole shareholder of Latino Law, Inc?”
      26
      27
                   2
      28               State Bar Law Corporation Application - Attachment A, ADDENDUM “A,” p. 5-7.

                                                               2
Filed 02/14/20                                  Case 20-00101                                                    Doc 22



       1         B.   Thomas Gillis and Mark Hannon filed substitutions of attorney which purported to
       2              substitute the corporation Latino Law, Inc. as the new attorney for some of Thomas
       3              Gillis’ clients. The Local Rules of both the United States District Court (which
       4              admits attorneys to practice in this Federal District) and the United States
       5              Bankruptcy Court for the Eastern District of California require that only an
       6              individual attorney may initially appear for a party or substitute in as the attorney of
       7              record for a party.
       8              1.     What basis warranted by existing law or by a nonfrivolous argument for the
                             extension, modification, or reversal of existing law or the establishment of
       9                     new law did Thomas Gillis and Mark Hannon have for:
      10                     a.      Submitting substitutions of attorney purporting to have the
                                     corporation Latino Law, Inc. substitute in as counsel of record in
      11                             place of Thomas Gillis in Mr. Gillis’ bankruptcy cases in this
                                     District?
      12
                 C.   After the substitutions of Latino Law, Inc. were rejected by the bankruptcy judges
      13
                      in this District, a series of new substitutions were filed in which the attorney
      14
                      substituting in as counsel for Mr. Gillis’ clients was identified as “Mark J. Hannon,
      15
                      dba Latino Law, Inc.”
      16
                      1.     What legal basis exists for Mark J. Hannon, an individual to identify himself
      17                     as doing business as Latino Law, Inc.?
      18              2.     With such identification, does Mark J. Hannon state that Latino Law, Inc.
                             does not exist as a corporation, but is part of the sole proprietorship of
      19                     Mark J. Hannon for which he uses that business name alias?
      20              3.     Has Mark J. Hannon hired all of the employees of Thomas Gillis who were
                             part of his former law practice and Thomas Gillis as a paralegal working for
      21                     Mark J. Hannon in Mr. Hannon’s practice of law as “Mark J. Hannon, DBA
                             Latino Law, Inc.?”
      22
                 D.   Thomas Gillis and Mark J. Hannon, jointly or severally, shall provide copies of the
      23
                      following documents, which may be filed under seal with the court:
      24
                      1.     Executed copy of Purchase Agreement for Mark Hannon to be purchasing
      25                     Thomas Gillis’ law practice.
      26              2.     Executed copy of all agreements stating terms and conditions by which Mark
                             Hannon is to substitute in for representation of Thomas Gillis’ existing
      27                     clients.
      28
                                                         3
Filed 02/14/20                                       Case 20-00101                                                Doc 22



       1                    3.      Executed copy of the Registration by Latino Law, Inc. with the State Bar
                                    identifying the shareholder, officers, employees, and number of persons
       2                            practicing law at Latino Law, Inc. (State Bar Law Corporation Application -
                                    Attachment A).
       3
                            4.      Executed Copy of State Bar Declaration of Compliance with Rules 7.1-7.5
       4                            of the Rules of Professional Conduct (State Bar Law Corporation Attachment
                                    B).
       5
                            5.      Executed copy of employment and compensation agreement between
       6                            Thomas Gillis and Mark J. Hannon, Thomas Gillis and Mark J. Hannon, dba
                                    Latino Law, Inc., or between Thomas Gillis and Latino Law, Inc.
       7
                            6.      Executed and filed copy of Notice of Employment of suspended attorney
       8                            Thomas Gillis, Rule 5.3.1(d) filed with the State Bar.
       9                    7.      Executed copy of current Secretary of State Statement of Information (From
                                    SI-550, Rev. 11/2019) filed for Latino Law, Inc.
      10
      11                          REVIEW OF SUSPENSION OF THOMAS GILLIS
      12          Mr. Gillis has openly and candidly provided the court with numerous documents relating to
      13   the State Bar proceedings and the events leading up to his suspension. The records relating to the
      14   Suspension and extensions of the date the Suspension are available at the State Bar Website3 or from
      15   the State Bar upon direct request.
      16          Mr. Gillis has pending before this court six hundred and three (603) bankruptcy cases, the
      17   majority of which are four hundred and seventy-nine (479) Chapter 13 cases, and the remainder
      18   being one hundred twenty-four (124) Chapter 7 cases.
      19          The Chief Justice of the California Supreme Court issued the En Banc Order imposing the
      20   two-year suspension on November 1, 2019.4
      21          The two-year suspension from the practice of law was agreed to in Stipulation between
      22   Mr. Gillis and the State Bar executed on April 30, 2019 by Mr. Gillis.
      23          Following the April 30, 2019 signing of the Stipulation for a two-year suspension from
      24   practicing law in California and it was forwarded to the California Supreme Court for issuance of
      25
      26          3
                      http://www.calbar.ca.gov/
      27          4
                   In re Thomas Oscar Gillis, State Bar Court Nos 16-O-10780 (17-O-02624; 17-O-04790) (“State
           Bar Court Action”); Order of Suspension, ADDENDUM “B.”
      28
                                                             4
Filed 02/14/20                                        Case 20-00101                                                    Doc 22



       1   an order thereon, Mr. Gillis continued filing new Chapter 13 cases, the number of which by month
       2   is set forth in the following chart:
       3                                   Month                  Number of Chapter 13
       4                                                            Cases Filed by
                                                                      Mr. Gillis
       5                                 May 2019                           10
       6                                 June 2019                            4
       7                                 July 2019                          11

       8                                August 2019                         10
                                      September 2019                          5
       9
                                       October 2019                         29
      10
                                      November 2019                         21
      11
                                      December 2019                           3
      12                               January 2020                           1
      13
                   With the recommendation for the stipulated Suspension before the Supreme Court and then
      14
           the Chief Justice's Order for the two-year suspension being signed on November 1, 2019, in the
      15
           months of October and November 2019, there was a 100%+ increase in the filing of Chapter 13
      16
           cases by Mr. Gillis. With the Chapter 13 cases running from at least three and up to five years,
      17
           clearly Mr. Gillis could not expect to be providing significant legal services after the end of 2019,
      18
           which was only two to three months after he filed many of these Chapter 13 cases.
      19
                   For the fifty-four cases filed in the period October 1, 2019, through and November 2019,
      20
           Mr. Gillis accepted $78,000.00 in a pre-petition retainer that was to be part of the flat fees (discussed
      21
           infra) in thirty-eight Chapter 13 cases. For these fifty-four cases in which $78,000.00 pre-petition
      22
           retainers have been paid, the status of the case and amount of fees for pre-petition retainer paid to
      23
           Mr. Gillis are:
      24
                             Status of Chapter 13 Case               Amount Paid to
      25                                                             Mr. Gillis in Pre-Petition
                                                                     Retainer
      26
                             Four Cases (4) Cases - Confirmed        $8,000
      27                     Chapter 13 Plan

      28
                                                              5
Filed 02/14/20                                         Case 20-00101                                                    Doc 22



       1
       2                    Thirty-One (31) Cases - Pending           $64,000
                            With No Plan Confirmed
       3
       4
                            6000 Cases - Dismissed                    $6,000
       5
       6           In addition, there are nine (9) Chapter 13 cases in which Mr. Gillis did not receive any pre-
       7   petition retainer which have been dismissed.
       8   First Extension of Suspension
       9           Facing the December 1, 2019 Suspension, Thomas Gillis requested a delay of the suspension
      10   until April 30, 2020, with his Amended Ex Parte Motion to the State Bar being filed on
      11   November 18, 2019. The Amended Ex Parte Motion to delay the Suspension is one hundred and
      12   fifty-eight (158) pages in length, consisting of: [a] The nine (9) page motion; [b] One hundred
      13   seventeen (117) page exhibit listing all of Mr. Gillis’ clients; [c] Twenty-three (23) pages of medical
      14   records documenting medical conditions presented to show Mr. Gillis’ limited ability to practice
      15   law and complete the substitutions by the scheduled December 1, 2019 Suspension, and [d] Thomas
      16   Gillis’ six (6) page declaration. A copy of the Amended Ex Parte Motion and Mr. Gillis’ declaration
      17   are attached to this Memorandum as ADDENDUM “C.”                  In his Declaration, Mr. Gillis testifies
      18   that Todd Whiteley5 is the attorney who was taking over Mr. Gillis’ law practice. Additionally,
      19   Mr. Whiteley will be hiring Mr. Gillis’ staff of thirteen (13) employees which are spread over five
      20   offices that Mr. Gillis maintains.
      21           The State Bar delayed the commencement of the Suspension until January 31, 2020, as
      22
      23           5
                     In the Declaration Mr. Gillis spells the purchaser’s name as Todd “Whitley” and Todd
           “Whitely.” The attorney identified as purchasing Mr. Gillis’ practice and identified as the 100%
      24   shareholder, president, treasurer, secretary, and sole director of Latino Law, Inc. is stated to be Todd
           “Whiteley.” The State Bar lists a Todd “Whiteley” as an attorney licensed to practice law in California.
      25   No Todd “Whitley” is reported by the State Bar as being licensed to practice law in California. It appears
           that in some of the documents presented by Mr. Gillis, Todd Whiteley’s name is misspelled.
      26
      27           The references in documents presented by Mr. Gillis as referencing a Todd “Whitley” or Todd
           “Whitely” are read by the court as being a clerical error in the spelling of Mr. Todd Whiteley’s last name
      28   and not a reference to some other person.

                                                               6
Filed 02/14/20                                       Case 20-00101                                                   Doc 22



       1   Mr. Gillis requested in his Ex Parte Motion. First Extension Order, filed November 27, 2019; a
       2   copy of which is attached to this Memorandum as ADDENDUM “D.” The State Bar Court rejected
       3   the request to stay the commencement of the Suspension to April 30, 2020, as Mr. Gillis requested
       4   in the original Ex Parte Motion.
       5   Second Requested Extension
       6          On January 22, 2020, nine days before the Suspension was to take effect, Mr. Gillis filed a
       7   second motion to extend the commencement of the Suspension (“Second Extension Motion”). This
       8   Second Extension Motion is sixty-four (64) pages in length, consisting of:
       9
                           [a] The nine (9) page Motion,
      10
                           [b] Nine (9) page January 21. 2020 Declaration of Thomas Gillis,
      11
                           [c] Thirty (30) pages of medical records documenting medical conditions presented
      12                   to show Mr. Gillis’ limited ability to practice law and complete the substitutions by
                           the scheduled December 1, 2019 suspension,
      13
                           [d] Thomas Gillis’ prior six (6) page Declaration filed with the prior Amended Ex
      14                   Parte Motion to extend the Suspension, and
      15                   [e] an order of this Bankruptcy Court for Thomas Gillis to attend a hearing on
                           January 24, 2020 to address the proper fees payable to Mr. Gillis under applicable
      16                   federal law for legal services provided in the bankruptcy cases before the court.
      17   A copy of the Second Motion and January 21, 2020 declaration of Mr. Gillis are attached to this
      18   Memorandum as ADDENDUM “E.”
      19          In the Second Extension Motion, Mr. Gillis states that the attorney who was to purchase his
      20   sole practitioner practice, Todd Whiteley, backed out of the sale because Mr. Whiteley’s wife
      21   “insisted he quit.” Mr. Gillis states that in a panic over the loss of Mr. Whiteley as the buyer of his
      22   practice, he turned to an old friend, attorney Mark Hannon. The Second Extension Motion states
      23   that “Mr. Hannon has agreed to substitute in on [Mr. Gillis’] active cases” and “hire much of
      24   member’s staff to assist [Mr. Hannon] with Spanish speaking clients.” Second Extension Motion,
      25   ¶ 23. Further, that Mr. Gillis has “agreed to stay on for at least a year to help with office work,
      26   research, preliminary preparation of motions and responses for Chapter 13 clients whose cases are
      27   pending.” Id.
      28          The State Bar Court granted a second extension, delaying the commencement of the

                                                             7
Filed 02/14/20                                          Case 20-00101                                                 Doc 22



       1   Suspension until February 15, 2020. Second Extension Order, ADDENDUM “F.”
       2          On this last point of Mr. Gillis agreeing to continue for a year to assist Mr. Hannon with all
       3   of the existing cases for existing predominately Spanish speaking clients, there has been an unusual
       4   increase in case filings by Mr. Hannon. Beginning on January 14, 2020, a week before Mr. Gillis
       5   filed the Second Extension Motion, and running through February 5, 2020, Mr. Hannon has filed
       6   the forty-seven (47) new Chapter 7 and seven (7) new Chapter 13 cases. A chart of these cases, the
       7   case number, debtors’ names, and dates of filing are attached to this Memorandum as
       8   ADDENDUM “G.” In reviewing the debtors’ names, almost all, if not all, have Hispanic surnames.
       9          Looking at Mark Hannon’s “normal” practice of filing bankruptcy cases in 2019, he filed
      10   nineteen (19) Chapter 7 cases, six (6) Chapter 13 cases, and one Chapter 11 case. For his filings in
      11   the three week period of January 14, 2020, through February 5, 2020, Mr. Hannon filed 117% more
      12   Chapter 13 cases and 2,474% more Chapter 7 cases in all of 2019 and the first two weeks of 2020.
      13          It is not clear how Mark Hannon has such a dramatic increase in new cases filed in those
      14   three weeks after reportedly coming to an agreement with Mr. Gillis to substitute in on all of his 609
      15   existing bankruptcy cases.
      16          The case filing data for Mark Hannon for the pre-January 14, 2020 and all of 2019 is:
      17                  January 1through 13, 2020..................No Bankruptcy Cases Filed
      18                  December 2019...................................No Bankruptcy Cases Filed
      19                  November 2019..................................Five (5) Chapter 7 Cases Filed
      20                  October 2019......................................No Bankruptcy Cases Filed
      21                  September 2019..................................One (1) Chapter 11 Case Filed
      22                  August 2019........................................Two (2) Chapter 7 Cases Filed
                                                                            One (1) Chapter 13 Case Filed
      23                                                                           (No Confirmed Plan)
      24                  July 2019.............................................No Bankruptcy Cases Filed
      25                  June 2019............................................Three (3) Chapter 7 Cases Filed
      26                  May 2019............................................Two (2) Chapter 13 Cases Filed
                                                                                    (Confirmed plans in both cases)
      27
                          April 2019...........................................One (1) Chapter 7 Case Filed
      28

                                                                 8
Filed 02/14/20                                                 Case 20-00101                                                  Doc 22



       1                    March 2019.........................................One (1) Chapter 7 Case Filed
                                                                               One (1) Chapter 13 Case Filed
       2                                                                              (Confirmed plan)
       3                    February 2019.....................................Five (5) Chapter 7 Cases Filed
                                                                              One(1) Chapter 13 Case Filed
       4                                                                             (Confirmed Plan)
       5                    January 2019.......................................Two (2) Chapter 7 Cases Filed
                                                                               One (1) Chapter 13 Case Filed
       6                                                                              (Confirmed Plan)
       7
                      DOCUMENTS FILED BY THOMAS GILLIS AND MARK HANNON
       8                TO SUBSTITUTE COUNSEL IN PLACE OF THOMAS GILLIS
       9          Thomas Gillis and Mark Hannon, Esq. have filed a series of documents seeking to substitute
      10   counsel into Mr. Gillis’ cases and assign Mr. Gillis’ rights to attorneys’ fees for services provided
      11   and for future services in the Chapter 13 cases, which Mr. Gillis could not perform in light of his
      12   two year suspension.
      13   Original Substitution of Attorney Documents
      14          One form of document filed in cases before all of the judges in the District is titled
      15   Substitution of Attorney. An example of this Substitution of Attorney is one filed on January 29,
      16   2020, in In re: Juvenal Zamorano, Chapter 13 Case No. 15-20659, a copy of which is attached to
      17   this Memorandum as ADDENDUM “H.” The information provided in the Substitution of Attorney
      18   Document in pertinent part includes:
      19          Attorney Substituting Out From
                  Representation of Debtor.................................................Thomas O. Gillis
      20
                  Attorney Substituting in to Represent
      21          Debtor..............................................................................Latino Law, Inc.
      22                    The signature provided for Latino Law, Inc.
                            on the Substitution is.........................................../s/ Mark J. Hannon, SBN 107829
      23                                                                                       by Mark J. Hannon, Esq.
                                                                                               as Shareholder
      24
                  Date Substitution Signed For Latino Law, Inc.................January 25, 2020
      25
      26   15-20659; Substitution of Attorney Document, Dckt. 50.
      27          The court issued an order denying the request to substitute Latino Law, Inc. in as attorney
      28   of record. Id.; Order, Dckt. 52. This is the same form of the order as used by all of the bankruptcy

                                                                          9
Filed 02/14/20                                              Case 20-00101                                                              Doc 22



       1   judges in this District in addressing the substitutions filed by Thomas Gillis and Mark Hannon for
       2   which the attorney of record was identified as Latino Law, Inc. A copy of the Order is attached to
       3   this Memorandum as ADDENDUM “I.” The Order cites to the long standing Local Rule of the
       4   United States District Court6 and the United States Bankruptcy Court in the Eastern District of
       5   California that require the attorney of record for a party be an individual, not a corporate or other
       6   fictitious entity.
       7   Revised Substitution of Attorney Document
       8           After the substitutions sought under the Original Substitution of Attorney Documents had
       9   been denied, a revised Substitution of Attorney Document form (“Revised Substitution of Attorney
      10   Document”) was filed by Thomas Gillis and Mark Hannon in cases in this District.
      11           An example of the Revised Substitution of Attorney Document is the one filed on
      12   February 5, 2020, in In re: Victor Cruz Chavez and Monserrat Olvera, Chapter 13 Case No. 19-
      13   27416, Dckt. 44; a copy of which is attached to this Memorandum as ADDENDUM “J.” The
      14   information provided in the Revised Substitution of Attorney Document in pertinent part includes:
      15           Attorney Substituting Out From
                   Representation of Debtor.............................................Thomas O. Gillis
      16
                   Attorney Substituting in to Represent
      17           Debtor..........................................................................Mark Hannon, DBA Latino Law, Inc.
      18                    The signature provided for Mark Hannon,
                            dba Latino Law, Inc. on the Substitution is.......[illegible signature]
      19                                                                       Mark Hannon, Esq.
      20           Date Substitution Signed for
                   Mark Hannon, dba Latino Law, Inc..............................February 3, 2020
      21
      22   19-27416; Revised Substitution of Attorney Document, Dckt. 44.
      23           The judges in the District are reviewing the Revised Substitution of Attorney Document and
      24   no orders have been issued thereon as of the time this Memorandum and Order thereon were being
      25
                   6
      26             The online Attorney Look Up feature of the United States District Court for the Eastern District
           of California website reports that Thomas Gillis has been admitted in the Eastern District of California
      27   since April 22, 1993, and Mark Hannon has been admitted in the Eastern District of California since June
           3, 1983.
      28   http://www.caed.uscourts.gov/caednew/index.cfm/attorney-info/attorney-admission-search/

                                                                     10
Filed 02/14/20                                         Case 20-00101                                                    Doc 22



       1   issued.
       2             While an individual’s name, Mark Hannon, has been added to say who the Debtor is
       3   substituting as counsel, it is qualified by stating that the individual is doing business as a corporation
       4   - “Latino Law, Inc.”
       5             An initial review of California law concerning individuals attempting to identify themselves
       6   as a corporation in doing business turned up California Business and Professions Code § 17901.5,
       7   which states (emphasis added) as to the use of fictitious names by an individual:
       8
                     § 17910.5. Fictitious business name; indication of corporate status
       9
                     (a) No person shall adopt any fictitious business name which includes
      10             “Corporation,” “Corp.,” “Incorporated,” or “Inc.” unless that person is a
                     corporation organized pursuant to the laws of this state or some other jurisdiction.
      11
                     . . . [limitations on identifying oneself as a limited liability company]
      12
                     (c) A county clerk shall not accept a fictitious business name statement which would
      13             be in violation of this section.
      14             Thus, it does not appear that Mark Hannon, if substituting in individually as the counsel for
      15   Debtor, can identify himself as Mark Hannon, dba Latino Law, Inc.
      16
                        DOCUMENTS FILED BY THOMAS GILLIS AND MARK HANNON
      17               PURPORTING TO ASSIGN UNEARNED FEES OF THOMAS GILLIS
      18             Being addressed in other joint proceedings being conducted in the District are the attorneys’
      19   fees which Thomas Gillis has earned which will be paid in the future through a debtor’s performance
      20   of a Chapter 13 Plan. Being addressed is the issue that pursuant to the Local Bankruptcy Rules,
      21   Thomas Gillis elected to be paid a flat fee of not more than $4,000.00 in the consumer debt
      22   Chapter 13 cases he filed. Local Bankruptcy Rule (“LBR”) 2016-1. For the flat fee, debtor counsel
      23   must provide the services in filing the case, confirming the plan, review the claims, address issues
      24   relating to modification of the plan, assisting the debtor at the completion of the plan to obtain their
      25   discharge, and other legal services. These services are described in the Eastern District of California
      26   Rights and Responsibilities of Chapter 13 Debtors and the Attorneys Form EDC 3-096. A copy of
      27   the Rights and Responsibilities Form EDC 3-096 signed and filed by Thomas Gillis in In re Victor
      28   Cruz Chavez and Monterrat Olivera , (“In re Chavez/Olivera”)is attached to this Memorandum as

                                                               11
Filed 02/14/20                                         Case 20-00101                                            Doc 22



       1   ADDENDUM “K.” 19-27416; Rights and Responsibilities Form, filed December 20, 2019,
       2   Dckt. 22.
       3
           Assignment For Payment of Attorney
       4   Fees and Contract Form
       5          Thomas Gillis and Mark Hannon have filed in some of Mr. Gillis’ cases a document titled
       6   Assignment for Payment of Attorneys’ Fees and Contract (“Assignment For Payment/Contract”).
       7   An example of this document is attached to this Memorandum as ADDENDUM “L,” which was
       8   filed in Chapter 13 case In re Ramon Para. 19-26476, Assignment For Payment/Contract, Dckt. 27.
       9          The Assignment for Payment/Contract filed in In re Ramon Para on January 28, 2020,
      10   includes the following in pertinent part:
      11          A.      The assignment is stated to be between Thomas and Latino Law, Inc.
      12          B.      All of the remaining legal work will be done by Latino Law, Inc.
      13          C.      The remaining fees to be paid in the case of $6,000.00 will be paid to Latino Law,
                          Inc. in the place of Thomas Gillis.
      14
                  D.      Latino Law, Inc. will be substituted in as counsel of record to represent all of
      15                  Thomas Gillis who have confirmed plan but whose fees have already been paid to
                          Thomas Gillis.
      16
                  E.      The Assignment for Payment/Contract is signed by Thomas Gillis and Mark J.
      17                  Hannon, Latino Law, Inc.
      18   Id.
      19          The judges in this District have provided a uniform response to these Assignment for
      20   Payment/Contract forms filed by Thomas Gillis and Mark Hannon. No relief is granted pursuant
      21   to such document. In the Ramon Parra Chapter 13 case, the court’s order was filed on February 6,
      22   2020. Id., Order, Dckt. 32; attached to this Memorandum as ADDENDUM “M.” This order
      23   addresses the fee allowance provided under the Bankruptcy Code, that the fees under the fixed fee
      24   provision are for services provided throughout the entire case, that Mr. Gillis has not and cannot
      25   provide such services due to the Suspension and that the court must determine the portion of the
      26   fixed fee that is reasonable for the services that Mr. Gillis did provide prior to the Suspension.
      27          In the Ramon Parra case, the bankruptcy case was filed on October 17, 2019. No Chapter 13
      28

                                                            12
Filed 02/14/20                                         Case 20-00101                                                 Doc 22



       1   Plan has been confirmed.7 The $6,000.00 fees referenced indicate that this was being presented as
       2   a business Chapter 13. As stated on the Amended Rights and Responsibilities Form filed by the
       3   Debtor and Thomas Gillis states that $1,500.00 had been paid in advance and $4,000.00 remained
       4   to be paid through a confirmed Chapter 13 Plan. Id., Dckt. 3.
       5           A review of the file indicates that there is substantial pre- and post-confirmation work
       6   remaining to be done by an attorney for the debtor. Because of the Suspension, Mr. Gillis cannot
       7   do such work, cannot be allowed fees for such work, and cannot assign such fees for future work.
       8           Whomever substitutes in as counsel for the debtor in the future will make the fee
       9   arrangement with his or her new client, which fee arrangement is subject to approval by the court
      10   before such counsel can assert the right to be paid such fees.
      11                                 STATE BAR OF CALIFORNIA
                                    AND SECRETARY OF STATE DOCUMENTS
      12                               RELATING TO LATINO LAW, INC.
      13   State Bar Documents
      14           California law requires that professional corporations whose employees practice law must
      15   register with the State Bar. Bus & Prof Code §§ 6160 et seq. The State Bar, from its public records,
      16   has provided to the court the following documents relating to Latino Law, Inc.:
      17           A.      Certification that Latino Law, Inc. was issued a Certificate of Registration with the
      18                   State Bar of California on January 23, 2020, and Latino Law, Inc. Certificate is
      19                   Active. ADDENDUM “A” at 3.
      20           B.      Application for Issuance of Certificate of Registration filed by Latino Law, Inc.,
      21                   which was received by the State Bar of California on November 26, 2019.
      22                   ADDENDUM “A” at 4-7. The information in the Application includes:
      23                   1.       Contact named for Latino Law, Inc. is Todd Whiteley.
      24                   2.       Attachment A to the Application is the list of attorneys of Latino Law, Inc.,
                                    which states:
      25
      26
      27           7
                     Confirmation of a plan is significant when an attorney opts to take a flat fee as provided in
           L.B.R. 2016-1 because as part of the confirmation order the court will also approve the fees for such
      28   attorney.

                                                                13
Filed 02/14/20                                   Case 20-00101                                                Doc 22



       1                     a.     The only shareholder of Latino Law, Inc. is Todd Whiteley.
       2                     b.     The officers of Latino Law, Inc. are:
       3                            (1)        President............Todd Whiteley
       4                            (2)        Treasurer............Todd Whiteley
       5                            (3)        Secretary............Todd Whiteley
       6                     c.     The directors of Latino Law, Inc. are:
       7                            (1)        Todd Whiteley
       8                     d.     The attorney employees of Latino Law, Inc. are:
       9                            (1)        Todd Whiteley
      10                     e.     Total number of persons practicing law on behalf of the Law
                                    Corporation............... 1
      11
                 C.   Attachment C-1Standard Law Corporation Guarantee received by the State Bar of
      12
                      California on January 23, 2020.
      13
                      1.     The only shareholder of Latino Law, Inc. is stated to be Todd Whiteley.
      14
                      2.     The statement that the only shareholder of Latino Law, Inc. is Todd Whiteley
      15                     is:
      16                     a.     Signed on January 22, 2020
      17                     b.     Has an effective date of January 22, 2020
      18                     c.     Is signed by Todd Whiteley
      19              3.     Attachment B is the Declaration of Compliance with Rules 7.1-7.5 of the
                             Rules of Professional Conduct, which has a received date of November 26,
      20                     2019.
      21                     a.     This Certification is signed by Todd Whiteley
      22                     b.     Has an executed on date of November 11, 2019.
      23         D.   A copy of the Articles of Incorporation with a Secretary of State filed date of
      24              August 22, 2019. ADDENDUM “N.” The information included in the Articles of
      25              Incorporation include:
      26              1.     The agent for service of process is Thomas Gillis.
      27              2.     Latino Law, Inc. is authorized to issue only once class of shares of stock and
                             is authorized to issue 1,000 shares of stock.
      28

                                                         14
Filed 02/14/20                                             Case 20-00101                                            Doc 22



       1                    3.      The Articles are signed by Thomas Gillis.
       2                    4.      The Articles contain the certification stamp of the Secretary of State, which
                                    is dated November 17, 2019.
       3
                            5.      Attached to the Articles of Incorporation is a two page excerpt of the Latino
       4                            Law, Inc. Articles of Incorporation.
       5                            a.      A Certification dated November 21, 2019, signed by Todd Whiteley
                                            is included with the excerpt. The Certification has a State Bar of
       6                                    California received date of November 26, 2019.
       7                    6.      The final page of the excerpt is a Stock Certificate for Latino Law, Inc. The
                                    information on the Stock Certificate includes:
       8
                                    a.      Todd Whiteley is identified as the holder of 1,000 shares of Latino
       9                                    Law, Inc.
      10                            b.      The Stock Certificate is dated November 21, 2019.
      11                            c.      The Stock Certificate is signed by Todd Whiteley as Secretary and
                                            Todd Whiteley as President.
      12
           California Secretary of State
      13   Filed Documents
      14          The documents provided by the State Bar of California included documents filed with the
      15   California Secretary of State. As is well known, the Secretary of State maintains a website8 at which
      16   documents filed with the Secretary of State can be reviewed by the public. Going to the Secretary
      17   of State website and running a search using the corporation name Latino Law, Inc., the Secretary
      18   of State reports two documents filed with the Secretary of State. One is the Articles of Incorporation
      19   which is the same as provided by the State Bar of California.
      20          The second is the required Statement of Information, a copy of which is attached to this
      21   Memorandum as ADDENDUM “O.” This Statement of Information includes the following
      22   information:
      23                    1.      The Officers of Latino Law, Inc. are:
      24                            a.      Chief Executive Officer...........Mark J Hannon
      25                            b.      Secretary..................................Mark J Hannon
      26                            c.      Chief Financial Officer............Mark J Hannon
      27
      28          8
                      https://businesssearch.sos.ca.gov/

                                                                 15
Filed 02/14/20                                            Case 20-00101                                                Doc 22



       1                       2.      The Directors of Latino Law, Inc are:
       2                               a.      Mark H. Hannon
       3                       3.      The Agent for Service of Process is:
       4                               a.      Mark J Hannon
       5                       4.      The addresses for the Officers, Secretary, Chief Financial Officer, Director,
       6                               and Agent for Service of Process are:
       7                               a.      1006 H Street #1, Modesto, California.
       8             The Statement of Information signature block is dated January 29, 2020, the typed name of
       9   the person who completed the form is Thomas Gillis. However, the Statement of Information is not
      10   signed.
      11             The State Bar of California lists the following address and other information for Mark J.
      12   Hannon:9
      13                               Mark J. Hannon #107829
                                       License Status: Active
      14
                                       Address: 1114 W Fremont St, Stockton, CA 95203
      15                               County: San Joaquin County
      16                               Phone Number: (209) 942-2229
                                       Fax Number: (209) 942-3973
      17                               Email: markjhannon@yahoo.com
      18   The State Bar of California does not list there being a licensed attorney with the name Mark H
      19   Hannon. It appears that the name “Mark H Hannon” on the Statement of Information is a
      20   typographical error.
      21             The State Bar of California lists the following address and other information for Thomas O
      22   Gillis:10
      23                               Thomas Oscar Gillis #40186
                                       License Status: Not Eligible to Practice Law(Actual Suspension Delayed)
      24
      25                               Address: Thomas O Gillis, Attorney, 1006 H St Ste 3, Modesto, CA
      26
      27             9
                         http://members.calbar.ca.gov/fal/Licensee/Detail/107829

      28             10
                         http://members.calbar.ca.gov/fal/Licensee/Detail/40186

                                                                 16
Filed 02/14/20                                       Case 20-00101                                                  Doc 22



       1                          95354-2384
                                  County: Stanislaus County
       2
                                  Phone Number: (209) 575-1153
       3                          Fax Number: (866) 750-5566
                                  Email: tg341@gillislaw.us
       4
       5         REQUIRED HEARING, PROVIDING OF INFORMATION AND DOCUMENTS
       6          As discussed above, what has been filed with the court raises serious issues and questions
       7   concerning who, or what, is attempting to substitute in. Though taking several shots at it, the
       8   substitution of attorney forms are not only inconsistent with what is required under Federal law, but
       9   inconsistent with California law. These forms may well appear to be carefully crafted documents
      10   by which the perceived individual attorney who is purported to be substituting in is not, but there
      11   is some “organization” being run that is doing all of the legal work - not the attorney.
      12          It also appears that the clients, with a substantial increase in Chapter 13 case filing by
      13   Mr. Gillis on the eve of the Suspension have become the justification for getting the commencement
      14   of the Suspension extended. Additionally, the attempted substitutions of a corporation, Latino Law,
      15   Inc., and then the use of a corporate fictitious name for an individual, “Mark J. Hannon, DBA Latino
      16   Law, Inc.,” has worked to delay the substitutions, which then are being used as “justifications” for
      17   further delaying the Suspension.
      18          To expedite the resolution of these issues, providing not only the individual former debtor
      19   clients of Mr. Gillis (who is now suspended), but also Thomas Gillis and Mark J. Hannon a
      20   coordinated opportunity to resolve inadvertent missteps, clarify any confusion of the various
      21   bankruptcy judges, and coordinate proceedings, the court sets a hearing on these issues for at
      22   3:00 p.m. on March 25, 2020, in the United States Bankruptcy Court, 2500 Tulare Street, 5th Floor,
      23   Courtroom 13, Fresno, California. This coincides with the hearing being conducted by Judges
      24   Clement and Lastreto in determining the methodology for awarding the portions of the fixed fees
      25   for legal services provided, and the portion that relates to the legal services that Mr. Gillis cannot
      26   provide due to the Suspension.
      27   ///
      28   ///

                                                            17
Filed 02/14/20                                   Case 20-00101                                            Doc 22



       1          The court shall issue a separate order for the hearing, appearances of Mr. Gillis and
       2   Mr. Hannon, and the production of declarations and documents.
       3   Dated: February
                    February, 2020
                              14, 2020
       4
                                                     RONALD H. SARGIS, Chief Judge
       5                                             United States Bankruptcy Court
       6
       7
       8
       9
      10
      11
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28

                                                        18
Filed 02/14/20                                                Case 20-00101                                                  Doc 22


                         The State Bar                                          OFFICE OF ATTORNEY REGULATION
                         of California                                                  & CONSUMER RESOURCES
                      180 Howard Street, San Francisco, CA 94105         888-800-3400     AttorneyRegulation@calbar.ca.gov




          THIS IS TO CERTIFY:

                  The undersigned is employed by the State Bar of California, Attorney Regulation
          and Consumer Resources. As such, one of my responsibilities is to maintain the records
          relating to the registration of law corporations and limited liability partnerships by the
          State Bar of California.

                  I have this day examined the computer records maintained by the State Bar
          relating to the registration of law corporation, and I have found that "Latino Law, Inc. ",
          was originally issued Certificate of Registration No. 25265, effective January 23, 2020.

          This certificate has remained since that date, and is at date hereof, ACTIVE.


          Date:   February 7, 2020




          R6bert McPhail
          Attorney Regulation and Consumer Resources




                                                ADDENDUM A
Filed 02/14/20                                        Case 20-00101                                                    Doc 22


                                  The State Bar                              OFFICE OF ATTORNEY REGULATION &
                                                                                         CONSUMER RESOURCES
                                  of c_alifornia


           January 23, 2020



           Todd Whiteley, Esq.
           Latino Law, Inc.
           P.O. Box 576790
           Modesto, CA 95357

           RE:       Latino Law, Inc.
                     Certificate of Registration No. 25265
                     Verification Code: 0

          Dear Atty. Whiteley:

                The Certificate of Registration for the above-entitled professional law corporation has
          been approved and is enclosed. The Certificate has an effective date of January 23, 2020.

                  Pursuant to Rule VI of the Law Corporation Rules, the above-listed professional
          corporation must file an annual report on or before March 31 of each year, on a form provided
          by this office. An annual report form will be mailed to the corporation's address of record (set
          forth above) in early March , 2021. If the corporation does not receive an Annual Report form
          in the month of March, 2021, please contact our office immediately.

                In the meantime, if you wish to report any law corporation changes before next January,
         please obtain a Special Report form by either accessing The State Bar of California website,
         www.calbar.ca.gov, or calling Member Service Center at 1-888-800-3400.



         Sincerely,




         Nina Hester
         Program Specialist




        San Francisco Office                                                                  Los Angeles Office
        180 Howard Street                               www .calbar.ca.gov                    845 S. Figueroa Street
        San Francisco, CA 94105                                                               Los Angeles, CA 90017
Filed 02/14/20                                                          Case 20-00101                                                                                   Doc 22




                           CERTIFICATE OF REGISTRATION
                                    The State Bar of California
         certifies that having complied with the .;r~glli'.-te'rri'e;,nf~>-pf.~he statutes of the State of California
                   and applicable rules and•:'.. re·gulat.t.eins::~ t~ertal.rtfhg · to,professional corporations,
                                                  .;,           } "'-          .                .                     · --                         ;   ·•.




                                              ,   ~\,   ~-.~.




                                           ·. ···•.:taw·corpc,:r~~tJon · .  ·.:.. \ ., ..>.-•: ,: ,~ .- ·' . .,   .   _;' - ~ ... .,, ,....,   ,




           Certificate Number:        25265
           Date:   January 23, 2020                                                                                                                Leah T. Wilson,
                                                                                                                                                   Executive Director
Filed 02/14/20
                                           AJ         ~ ~ l) t)         '-t0,7-
                                                            Case 20-00101                                                                                                 Doc 22
                                                          j-uso-
                                            The State Bar   nuo                                                   OFFICE OF ATTORNEY REGULATION
                                            of California                                                                 & CONSUMER RESOURCES
                                         180 Howa~d Street, San Francisco, CA 94105                        888-800-3400                       LawCorp@calbar.ca.gov

                                                                                                                 FOROFFICIALSTATE BAR USE ONLY               # _ __
    Application for Issuance of a Certificate of
    Registration as a Law Corporation                                                            RECEIVED MBs                              ✓$200 / Check Number DIJ 'ID'1;,
                                                                                                                                               No Check
        1) CORPORATE INFORMATION                                                                     NOV 26 2019                          Initials:   {)lb
              Name of Law Corporation including Corporate Designation:

              I
              Latino Law, Inc.           J                                                                                                Application#:   is 2':,'f

              Contact Name: Todd Whiteley                                                        E-mail: bkfmhm@gmail.com

              Address Line 1:
                                    -------------------
                                        P.O. Box 576790
              Address Line 2:
                                     ---------------------------------------------
              City: Modesto
                      -------------------- State: -----
                                                  CA    Zip: 95357                                                                    Phone: 209.496.2552

    2)        ATTACHMENTS
                                                                          Complete and Attach the following:
         El       Attachment A: Listing all shareholders, officers, directors and all other attorneys practicing law on behalf of the corporation, including all
                  individuals/entities practicing in partnership, association, "of counsel", part-time or on a contract basis.

         El       Attachment B: Declaration of Compliance with Rules 7.1-7.5, Rules of Professional Conduct of the State Bar of California.

         El       Attachment C:
                  Attachment C-1: the Standard Law Corporation                                      Attachment C-2: the Standard Law Corporation Guarantee for Law
                  Guarantee                                                           OR            Corporations Practicing in Partnership with Other Law Corporations

         @        Secretary of State Certification:
                  California Law Corporation: Attach an ORIGINAL                                 Out of State Law Corporation: Attach BOTH an ORIGINAL certified copy
                  certified copy of the law corporation's Articles of                 OR         of Statement of Designation by Foreign Corporation AND an ORIGINAL
                  Incorporation                                                                  Certificate of Status of Foreign Corporation

         @        Bylaws Excerpts: Please refer to the Law Corporation Rules of the State Bar amended January 1994. Use the exact language from Rule 3.157,
                  paragraphs A - F, in the portions of your bylaws that pertain to ownership and transfer of shares in the corporation. Attach only the portions of the
                  law corporation's bylaws which contain this language. Do not submit your entire set of bylaws.

         [a       Secretary's Certification of Bylaws Excerpts: Certifying that the excerpts attached are a true and correct copy of excerpts from the bylaws of
                  the corporation. Signature of the corporate secretary must be original.

         El       Specimen Share certificate: Photocopy of both sides, containing the legend required by State Bar Law Corporation Rule 3.157.

         [a       Payment: A $200 non-refundable fee must accompany this Application. Make checks payable to: The State Bar of California.

    3)        DECLARATION

          1 am      Todd Whiteley                                                      President
                    (Name of Officer)                                                  (ntle of Officer)

          of Latino Law, Inc.                                                                                                    and as such make this declaration
              (Complete Name of Corporation)
          for and on behalf of said corporation. I have read the foregoing and all attachments thereto and know the contents thereof and the same are true of my
          own knowledge. I declare under penalty of perjury under the laws of the State of California that the foregoing application and all attachments are true
          and correct and that the applicant is an existing corporation and its organization, bylaws, Articles of Incorporation and general plan of operation are such
          that its affairs will be conducted in compliance with the State Bar Act, and the applicable provisions of the Corporations Code, The Rules of Professional
          Conduct of the State Bar, the Law Corporation Rules of the State Bar and such other laws, rule and regulations as may be applicable.



                                                                                                                ~A7 ~
          Executed On:           11-21-19
                                                                                                Signature:
          Print Name: Todd Whiteley

   4)     SUBMISSION INFORMATION
          Submit completed application with all attachments and payment to:


   LCApp0519
Filed 02/14/20                                                      Case 20-00101                                                         Doc 22
                                                                                                 FOR OFFICIAL STATE BAR USE ONLY
                     THE STATE BAR OF CALIFORNIA
                    'LAW C_ORPORATION
                     180 Howard Street · San Francisco, CA 94105-1617
                    ·f888) 800-3400 • lawcorp@calbar.ca.gov


      · Law Corporation Application - Attachment A
                                                                                                 Application#: _ _ _ _ _ _ __
        List of Attorneys

       Complete Name of Law Corporation:              _L_a_t_in_o_ L_a_w
                                                                       _ ,_l_
                                                                            n_c_.___________________
       1) Shareholders

           A) Name                                                       CA Bar Number          Jurisdiction(s) in which admitted
                                                                           (if applicable)
          Todd Whiteley                                             195707                   California




           B) Are any of the above-listed shareholders:
                         Shareholders in another California law corporation?                                         Yes D        No0
                         Partners in a limited liability partnership?                                                Yes D        NoE]

          C) If you checked "Yes" for either question in Part B, complete this section.- In the third column, indicate which type
             of law practice relationship with the Applicant applies: C for "of counsel"; P for "in partnership"; A for "in
             association"; or N for "no law practice relationship".

                    Name of Law Corporation or LLP                      CA State Bar Cert.         Law Practice Relationship
                                                                        Of Reg. Number                    "C", "P", "A", or "N"




          D   Check here if additional sheets are attached. Attach additional sheets labeled "Att-A: Shareholders" as necessary.


     2) Officers
          NOTE: In law corporations with more than one shareholder, all officers must be shareholders. See California Corporations Code
          §13403

          Name                                                          CA Bar Number           Jurisdiction(s) in which admitted
                                                                          (if applicable)
         Todd Whiteley                                              195707                   California
         (President)
         Todd Whiteley                                              195707                   California
         (Treasurer)
         Todd Whiteley                                              195707                   California
         (Secretary)




   LCApp0312-att1
Filed 02/14/20                                                 Case 20-00101                                                               Doc 22
      ~) Directors - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
           NOTE: Directors of a law corporation must also be shareholders. See California Corporations Code §13403


         Name                                                      CA Bar Number                 Jurisdiction(s) in which admitted
                                                                     (if applicable)
        Todd Whiteley                                           195707                      California




         D    Check here if additional sheets are attached. Attach additional sheets labeled "Att-A: Directors" as necessary.

     4) Attorney Employees

         Name                                                     CA Bar Number                 Jurisdiction(s) in which admitted
                                                                    (if applicable)
        Todd Whiteley                                           195707                      California




        D     Check here if additional sheets are attached. Attach additional sheets labeled "Att-A: Attorney Employees" as necessary.

     5) Attorneys Practicing Law on Behalf of a Partnership in Which the Law Corporation is a Partner

        A) Name                                                   CA Bar Number                 Jurisdiction(s) in which admitted
                                                                    (if applicable)
        N/A




        B) Is the partnership a limited liability partnership (LLP)?                                             Yes   •   No   •
        C) If Yes: LLP Name                                                                                      CA State Bar LLP
                                                                                                                 Cert. of Reg. No.




        D    Check here if additional sheets are attached. Attach additional sheets labeled "Att-A: Law Corp Partnership" as necessary.

    6) Attorneys Practicing Law on Behalf of an Association in Which the Law Corporation has Established a
       Relationship of a Continuous Nature.
        Name                                                      CA Bar Number                Jurisdiction(s) in which admitted
                                                                    (if applicable)
       N/A



       D     Check here if additional sheets are attached. Attach additional sheets labeled "Att-A: Law Corp Relationship" as necessary.
Filed 02/14/20                                                  Case 20-00101                                                                Doc 22
      7) Other. Law Corporations Practicing in the Partnership or Association - - - - - - - - - - - - - - - -

            Name                                                 State of Incorporation             CA State Bar Cert. of Reg. No
                                                                                                              (If Applicable)
            NIA



           D    Check here if additional sheets are attached. Attach additional sheets labeled "Att-A: Law Corp Association" as necessary.

      8)   Other Attorneys ("Of Counsel", "Contract Attorneys", Part-Time Attorneys) - - - - - - - - - - - - - -

           Name                                                     CA Bar Number                 Jurisdiction(s) in which admitted
                                                                      (if applicable)
           NIA



           D   Check here if additional sheets are attached. Attach additional sheets labeled "Att-A: Law Corp Others" as necessary.

     9) Total number of Persons Practicing law on behalf of the Law Corporation: *                   _1____
           *Use the total in item #9 to calculate the dollar amounts to be set forth on the Standard Law Corporation Guarantee (Attachment
           C-1) or Standard Law Corporation Guarantee for Law Corporations Practicing in Partnership with other Law Corporations
           (Attachment C-2) See the Guarantee Worksheet for how to calculate the correct dollar amounts for the guarantee.

             5/, 5t>J ooo / oo (fifty PJ(,,Us~/)J t}.:?//ci,rs) -




  LCApp0312-att1
Filed 02/14/20                                                              Case 20-00101                                                                     Doc 22
                                  The State Bar                                                       OFFICE OF ATTORNEY REGULATION
                               ·. o_f Ca/ifornia                                                              & CONSUMER RESOURCES
                              180 Howard StFeet, San Francisco, CA 94105                     888-800-3400                       LawCorp@calbar.ca.gov




                                                                                                                      FOR OFFICIAL STATE BAR USE ONLY
     Attachment C-1 Standard Law Corporation Guarantee

     1)     NOTES
            See the Law Corporation Guarantee Worksheet. or Section #11 of the Annual                                           RECEIVED
            Renewal Form for instructions on calculating the correct dollar amount for the

            guarantee.

            This guarantee is not valid without original signatures.


     2)     DECLARATION
                                                             The undersigned, being shareholder(s) of
                                                                              Latino Law, Inc.

                                                  (Set forth complete name of corporation including corporate designation)


             hereby guarantee(s) payment by the corporation (and, if our corporation shall have more than one shareholder, this obligation
                      shall be joint and several among the shareholder(s) of all claims established against it by its clients for errors
          or omissions arising out of the practice of law by the corporation in an amount not to exceed $              50 000.00         for each
             claim with an aggregate maximum liability not to exceed$              100.000.00         per calendar year; provided that any
                payment required to be made hereunder shall be offset by the amount paid by any insurance company providing errors or
                                            omissions insurance for the corporation or any of its shareholders.


                                  1/22/2020                                                                         1/22/2020
      DATE EXECUTED:                                                                      EFFECTIVE DATE:

                                                                    SHAREHOLDER(S) SIGNATURE(S)
                                                                           (ALL Shareholders must sign.
                                                                           Signatures MUST be original.)


                                            Print Name
                  Todd Whiteley




          D    Additional Sheets are Attached

                              Attach this form to your Annual Renewal if you are executing a new guarantee




                  San Francisco Office                                                                                               Los Angeles Office
                  180 Howard Street                                               www.calbar.ca.gov                                  845 S. Figueroa Street
LCApp0519         San Francisco, CA 94105                                                                                            Los Angeles, CA 90017
Filed 02/14/20                                                     Case 20-00101                                                               Doc 22



                               The State Bar                                                    OFFICE OF A TTORN EV REGULATION
                               of California                                                            & CONSUMER RESOURCES
                             180 Howard Street,San Francisco, CA94105                   888-800-3400                   LawCorp@calbar.ca.gov




                                                                                                       FOR OFFICIAL STATE BAR USE ONLY
                 Law Corporation - Attachment B
                                                                                                              RECEIVED
                 Declaration of Compliance with Rules 7.1- 7.5,                                                    NOV 26 2019
                 Rules of Professional Conduct of
                                                                                                            Member Services Center (MSC)
                 The State Bar of California
                                                                                                       Applicaff4re#State Sar ot California



              The undersigned, on behalf of

                 Latino Law, Inc.
              (Set forth complete name of corporation and designation)

              does hereby certify that the name of this law corporation complies with the Rules of Professional Conduct of the
              State Bar of California, Rules 7.1- 7.5.

              DECLARATION

              I am a person authorized to act on behalf of this law corporation, and do hereby make this declaration on behalf of
              said corporation. I have read the foregoing and the same is true of my own knowledge. I declare, under penalty of
              perjury under the laws of the State of California, that the foregoing is true and correct.


              Executed on:
                                  11-21-2019

              Signature:

              Print Name:
                                  (Person authorized to act on behalf of the Law Corporation)




          San Francisco Office                                                                                        Los Angeles Office
          180 Howard Street                                          www.calbar.ca.gov                                845 S. Figueroa Street
          San Francisco,CA94105                                                                                       Los Angeles, CA 90017
Filed 02/14/20                                                                 Case 20-00101                                                                                        Doc 22


                                                                                          ARTS-PC
                                Secretary o.f State
                                             of
                                Articles Incorporation of a
                                Professional Corporation                                                                             FILED
                                                                                                                             Secretary of State
                                                                                                                                                y
         IMPORTANT- Read ln~tructlons before completing thl& form.                                                           State of CaJifomia
                                                                                                                               AUG 22 2019 ~
         FIiing Fee         -   $100.00
         Copy Fees -            First page $1.00; each attachment page $0.50;
                                Certification Fee ~ $5.00
         Note: Corporations may have to pay a minimum $800 tax to the California
         Franchise Tax Board each year. For more information, go to https:llwww.ftb.ca.gov.                            vV
                                                                                                                      /1   This Space For Offlc& Use Only

                                          (Contact the California state board or agency that controls your profession to find out if your professron Is
         1. Corporate Name                authorized to be a corporation In Callfomla and If there are any specific corporate name style rules. Go to
                                          www.sos.ca.gov/bustnosslbelname-svailability for general corporate name requirements and restrictions.)


             The name of the professional corporation is               _
                                                                       L_
                                                                        a_
                                                                         tin_o__L_a_w_,_l_
                                                                                         n_
                                                                                          c.__________________


        2. Business Addresses (Enter the completo business addresses. Item 2a cannot be a P.O.Box or "in care or an Individual or entity.)
        a. lnitfal Street Address of Corporation- Do not enter a P.O. Box                   City (no abbreviations)                         State       Zip Code
       1006 H Street                                                                      Modesto                                           Ca         95354
        b. Initial Malling Address of CQlPoration, If different than Item %a                City (no abbreviations}                          State      Zip Code


         3. Service of Process (Must provide either Individual OR Corporation.)
               INDIVIDUAL - Complete It.ems 3a and 3b only. Must Include agent's full name and Cslifomla street address.
        a. California Agent's First Name (tt agent is not a corporation)
       Thomas
                                                                                            Middle Name
                                                                                           Oscar
                                                                                                                           IGillis
                                                                                                                            Last Name                           I   Suffix

        b. Street Address (if agent Is not a oorporalion) • Do not enter a P.O. Box         City (no abbreviations)                         State    I95354
                                                                                                                                                       Zip Code
                                                                                                                                        I CA
                                                                                                                                                                                !
                                                                                                                                                                                !

       1006 H Street                                                                       Mode$f0                                                                              I

               CORPORATION - Complete Item 3c. Only Include the n~me of the registered agont Corporation.
        c. Califomla Registered Corporate Agent's Name (if agent Is a corporation) - Do not complete Hein· 3a or 3b




        4.     Shares {Enter the number of shares the corporation is authorized to issue. Oo not leave blank or enter zero (O).)

        This corporation is authorized to issue only one class of shares of stock.                 OOO
                                                                                                  1 _ _ _ _ _ _ __
        The total number of shares which this corporation is authorized to issue is _ _ _ _ _ _ _ _
                                                                                                                                                                             :!
       5·
               p            St tement (Contact the California state board or agency that controls your profession to find out if your profession Is authorized
                                8
                                                                                                                                                                             i!
                   urpose                  to be a corporation In Califomla. Go to www.dca.ca.gov/about_dcalentitles.shtml for more Information.)                               1

      ~ - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - ~•;
        The purpose of the corporation is to engage In the profession of                    practicing law                                                                      l
        and any other rawful activities (other than the banking or trust company business) not prohibited to a corporation
        engaging In such profession by applfcable laws and regulations. This corporation is a professlonal corporation within
        the meaning of Callfomla Corporations Code section 13400 et seq.

                                                  Is form must be signed by each lncorporator. See Instructions. Do not Include a title.)

                                                                                                  Thomas 0. Gillis
        Sig:nature                                                                                                                                                           1
                                                                                                                                        2019 Califomla. Secmlary of State i:
      ARTS-PC (REV 06/2019}
                                                                                                                                                        bizfile.sos.ca.gov ,;
Filed 02/14/20   Case 20-00101                                                       Doc 22




                                           I hereby certify that , foregoing
                                           transcript of._ ~ - t - - page(e)
                                           Is a full, true and correct copy of the
                                           original record In the outtody of the
                                           Californla Secretary of State's office.

                                           NOV 17 2019
                                 Date:. _ _ _ _ _ _ _ _0:6,...._..
                                                               ....

                                            ~
                                     ~ILLA, Seaetary of State
Filed 02/14/20                                       Case 20-00101                                           Doc 22




                                                   ARTICLE V
                                         CORPORATE RECORDS AND REPORTS

             5.01. Every year, on or before March 31, the corporation shall file an annual report covering
             the calendar year immediately preceding, on a form provided by the California State Bar,
             under Business and Professions Code §6163. This report shall be signed and verified by an
             officer of the corporation.

           5.02. In accordance with Law Corporation Rule VI, the corporation shall file a special report
          on a form provided by the California State Bar within 30 days of any change relating to the
          requirements of Law Corporation Rule IV, including any change in directors, officers,
          employees practicing law, share ownership, amendments to the articles of incorporation,
          and amendments to portions of the bylaws required by the Law Corporation Rules to be
          filed. A copy of all notices received from an insurance company of termination or
          cancellation of, or intention to terminate or cancel malpractice insurance required shall be
          filed immediately with the State Bar.

          5.03. For purposes of determining the shareholders entitled to receive payment of dividends
         or other distributions or allotment of rights, or entitled to exercise any rights in respect of
         any other lawful action (other than voting at and receiving notice of shareholders' meetings
         and giving written consent of the shareholders without a meeting), the board of directors
         may fix in advance a record date, which shall be not more than 60 nor less than 10 days
         before the date of the dividend payment, distribution, allotment, or other action. If a record
         date is so fixed, only shareholders of record at the close of business on that date shall be
         entitled to receive the dividend, distribution, or allotment of rights, or to exercise the other
         rights, as the case may be, despite any transfer of shares on the corporation's books after
         the record date, except as otherwise provided by statute.

         5.04. If the board of directors does not so fix a record date in advance, the record date shall
         be at the close of business on the later of (1) the day on which the board of directors adopts
         the applicable resolution or (2) the 60th day before the date of the dividend payment,
         distribution, allotment of rights, or other action.

                                                  ARTICLE VI
                                           SHAREHOLDER RESTRICTIONS

        n6 OL Ihe-shar-es of. thtS'~ilW"eer~orat.f~ffFIYei~{J-D @fe~lf;~,W·MtWctions:

         (A) A shareholder of a law corporation must be licensed and entitled to practice law;

         (B) The shares of the law corporation must be owned only by that corporation or a
         shareholder;

         (C) The shares of a deceased shareholder must be sold or transferred to the law corporation



         5
Filed 02/14/20                                            Case 20-00101                                           Doc 22



            or its shareholders within six months and one day following the date of death;




            !f:ij
                    The share-certi~cates of the law corporation must set forth the preceding restrictions of
                     rule regarding ownership, sale, or transfer of shares. These restrictions must also be set
                    h in the articles of incorporation or bylaws.

             ··.·.. The
            (§           shares of a shareholder who is ineligible to practice law or legally Disqualified to
            r~der professional services to the law corporation must be sold or transferred to a
            4 ·alified shareholder within ninety days after the date of ineligibility or disqualification. The
            t ms of such a sale or transfer of shares must be set forth in the articles, the bylaws, or a
                ·i'ttten agreement.
             :, ' ':1
            / Ii
              i.   HThe shares of a shareholder disqualified for any reason may be resold to that shareholder
             r,    on his or her becoming eligible to practice law.

            6.02. Despite any provision to the contrary, income of the corporation attributable to its
            practice of law while a shareholder is a disqualified person as defined by Corporations Code
            §13401(e) shall not in any manner accrue to the benefit of that shareholder or his or her
            shares.



                                                         ARTICLE VII
                                                         INSURANCE

         7.01. In accordance with the requirements set forth in Law Corporation Rule IV(B}, the
         corporation shall provide and maintain security by insurance or otherwise for claims against
         it by its clients for errors and omissions arising out of the corporation's practice of law.

                                                         ARTICLE IIX

         8.01. Except when such provisions are in conflict with or inconsistent with the California
         Moscone-Knox Professional Corporation Act, the provisions of the Law Corporation Rules of
         the California State Bar shall apply. The construction of these bylaws shall be governed by
         the general provisions, rules of construction, and definitions in Corporations Code §§100-
         195. Without limiting the generality of this provision, the singular number includes the
         plural, the plural includes the singular, and the term "person" includes a corporation and a
         natural person.

                                                   ARTICLE IX
                                     AMENDMENTS OF ARTICLES OF INCORPORATION

         9.01. Except as otherwise provided by the articles of incorporation, the law, or the Law
         Corporation Rules of the California State Bar, amendments to the articles of incorporation
         may be adopted if approved by the directors and approved by a majority of the outstanding
         shares entitled to vote, before or after approval by the directors. An amendment to the



        6
Filed 02/14/20                                     Case 20-00101                                                 Doc 22


                                                                                  RECEIVED
                                                                                       NOV 2i 2019
                                                                                 Member Services Center (MSC1
                                                                                   The State Bar of California
                                                   CERTIFICATION




          I, Todd Whiteley, Secretary of Latino Law, Inc. hereby certify under penalty of perjury, the
          foregoing is true and correct, that the two page excerpts from the bylaws of Latino Law, Inc.
          and affixed hereto are true and correct copies of the excerpts of the bylaws of Latino Law, Inc.
          Executed at Modesto, California.



             //-2--1-19
          Date
Filed 02/14/20                                                      Case 20-00101                                                                          Doc 22




                                                                                                                                                 II
                                                                                                                                                 ~..   ,
                                                                                                                                                       I


                                                      Latino Law, Inc                                                                            )I

                                                                                                                                                 f./1
                                                                                                                                                 1\\
                                             A PROFESSIONAL LAW CORPORATION                                                                      ~~,,,
                                                                                                                                                  !~
                                                        TODD WHITELEY                                                 is the registered           ~,
                                                        ONE THOUSAND                                                   shares                     ~
                                                                  LATINO LAW, INC                                                                 ~~
                 • A shareholder of a law corporation must be licensed and entitled to practice law.                                                  ~
                 • The shares of a law corporation must be owned only by that corporation or a shareholder.                                     ~~
                 • The shares of a deceased shareholder must be sold or transferred to the law corporation or its shareholders within six Kj
                   months and one day following the date of death.
                 • The shares certificate of the law corporation must set forth the preceding restrictions of this rule regarding ownership,
                   sale, or transfer of shares. These restrictions must also be set forth in the articles of incorporation or bylaws.
                                                                                                                                                  I
                                                                                                                                                ~\~
                                                                                                                                                   1


                   The shares of a shareholder who is ineligible to practice law or legally disqualified to render professional services to the l'
                   law corporation must be sold or transferred to a qualified shareholder within ninety days after the date of ineligibility o
                   disqualification. The terms of such a sale or transfer of shares must be set forth in the articles, the bylaws, or a written
                   agreement.

                 In Witness Whereof, the said Corporation has caused this Certificate to be signed
                                        by its duly authorized officers
                             - - ~ - - - day of             November       A.D. 2019
Filed 02/14/20   Case 20-00101   Doc 22




                  ADDENDUM B
Filed 02/14/20   Case 20-00101   Doc 22
Filed 02/14/20       Case 20-00101   Doc 22




                 ADDENDUM C
Filed 02/14/20   Case 20-00101   Doc 22
Filed 02/14/20   Case 20-00101   Doc 22
Filed 02/14/20   Case 20-00101   Doc 22
Filed 02/14/20   Case 20-00101   Doc 22
Filed 02/14/20   Case 20-00101   Doc 22
Filed 02/14/20   Case 20-00101   Doc 22
Filed 02/14/20   Case 20-00101   Doc 22
Filed 02/14/20   Case 20-00101   Doc 22
Filed 02/14/20   Case 20-00101   Doc 22
Filed 02/14/20   Case 20-00101   Doc 22
Filed 02/14/20   Case 20-00101   Doc 22
Filed 02/14/20   Case 20-00101   Doc 22
Filed 02/14/20   Case 20-00101   Doc 22
Filed 02/14/20   Case 20-00101   Doc 22
Filed 02/14/20   Case 20-00101   Doc 22
Filed 02/14/20      Case 20-00101   Doc 22




                 ADDENDUM D
Filed 02/14/20   Case 20-00101   Doc 22
Filed 02/14/20   Case 20-00101   Doc 22
Filed 02/14/20      Case 20-00101   Doc 22




                 ADDENDUM E
Filed 02/14/20   Case 20-00101   Doc 22
Filed 02/14/20   Case 20-00101   Doc 22
Filed 02/14/20   Case 20-00101   Doc 22
Filed 02/14/20   Case 20-00101   Doc 22
Filed 02/14/20   Case 20-00101   Doc 22
Filed 02/14/20   Case 20-00101   Doc 22
Filed 02/14/20   Case 20-00101   Doc 22
Filed 02/14/20   Case 20-00101   Doc 22
Filed 02/14/20   Case 20-00101   Doc 22
Filed 02/14/20   Case 20-00101   Doc 22
Filed 02/14/20   Case 20-00101   Doc 22
Filed 02/14/20   Case 20-00101   Doc 22
Filed 02/14/20   Case 20-00101   Doc 22
Filed 02/14/20   Case 20-00101   Doc 22
Filed 02/14/20   Case 20-00101   Doc 22
Filed 02/14/20   Case 20-00101   Doc 22
Filed 02/14/20   Case 20-00101   Doc 22
Filed 02/14/20      Case 20-00101   Doc 22




                 ADDENDUM F
Filed 02/14/20   Case 20-00101   Doc 22
Filed 02/14/20   Case 20-00101   Doc 22
Filed 02/14/20                            Case 20-00101                                   Doc 22



                 Case Number Chapter               Debtors              Date Filed
                  2020-10498   13    Marcelino Elizanadro Hernandez and 2/12/2020
                                         Natalie Carbajal Hernandez

                  2020-10340     13     Arturo Garcia Chavez and Mayra        1/31/2020
                                               Hernandez Moreno
                  2020-10314     13    Sergio Carrillo Madrid and Elizabeth   1/30/2020
                                               Rodriguez Magana
                  2020-10318     13    Jose De Jesus Gonzalez and Italia E    1/30/2020
                                                      De Loza
                  2020-10298     13            Napoleon Vazquez               1/29/2020
                  2020-10299     13          Manuel Adrian Dicochea           1/29/2020
                  2020-10265     13          Erica Alejandra Gomez            1/27/2020
                  2020-10110     13            Angel Ramon Diaz               1/14/2020


                 2020-90112      7              Sati Santoshi Sen        2/10/2020
                 2020-10405      7         Andrea Magdaleno Avila         2/5/2020
                 2020-10406      7         Jeremias Dolores Lozano        2/5/2020
                 2020-10407      7             Jose Rosas Ochoa           2/5/2020
                 2020-10408      7        Carlos Antonio Hernandez        2/5/2020
                 2020-10409      7     Arturo Zepeta Perez and Berdine   2/5/2020
                                                  Louise Reyes
                 2020-10410      7        Hilario Beltran Vasquez and     2/5/2020
                                                Cecilia Vazquez
                 2020-10411      7         Francisco G Gonzalez and       2/5/2020
                                               Rosalva R Ramos
                 2020-10412      7       Abel De La Trinidad Canales      2/5/2020
                 2020-10413      7       Juan Jose Nunez and Virginia     2/5/2020
                                                      Nunez
                 2020-10414      7          Jose Rodriguez Robles         2/5/2020
                 2020-10415      7        Uriel Ramirez Ramirez and       2/5/2020
                                           Veronica Ivonne Ramirez
                 2020-10416      7              Nicolas Madrigal          2/5/2020
                 2020-10417      7     Jaime Ramirez Rivera and Maria     2/5/2020
                                               Refugio De Rivera
                 2020-10418      7      Luis Rosas Anzaldua and Rosie     2/5/2020
                                               Esparza Anzaldua
                 2020-10419      7                Shinder Kaur            2/5/2020
                 2020-10420      7           Angel Rodriguez Cruz         2/5/2020
                 2020-10421      7     Jesus Medina Haro and Norma A      2/5/2020
                                                     Medina
                 2020-10422      7     David Guzman Serrano and Rita      2/5/2020
                                               Vejar De Guzman




                                               ADDENDUM G
Filed 02/14/20                       Case 20-00101                             Doc 22



                 2020-10423   7       Gricelda Sanchez Del Rio      2/5/2020
                 2020-10424   7               Elias Perez           2/5/2020
                 2020-10425   7     Maria Del Carmen Vazquez        2/5/2020
                 2020-10426   7      Nancy Elizabeth Cardenas       2/5/2020
                 2020-10427   7        Arnulfo Barrera Arteaga      2/5/2020
                 2020-10428   7   Carlos Romero Zarate and Norma    2/5/2020
                                            Leticia Romero
                 2020-10429   7          Jose Gustavo Piceno        2/5/2020
                 2020-20618   7      Ireneo Antonio Roman and       2/4/2020
                                           Agustina Catalan
                 2020-20619   7           Fernando Gallardo         2/4/2020
                 2020-20620   7         Gerardo Huerta Perez        2/4/2020
                 2020-20621   7           Jose Javier Aguilar       2/4/2020
                 2020-20622   7   Francisco Humberto Inzunza and    2/4/2020
                                             Elsie Inzunza
                 2020-20623   7      Manuel Antonio Bermudez        2/4/2020
                 2020-20624   7   Samuel Guzman Covarrubias and     2/4/2020
                                     Cecilia Aguirre Villalobos
                 2020-20625   7              Jorge Munoz            2/4/2020
                 2020-20626   7         Victor Manuel Martin        2/4/2020
                 2020-20627   7     Dario Castro Fernandez and      2/4/2020
                                        Laura Elizabeth Castro
                 2020-20628   7              Daisy Franco           2/4/2020
                 2020-20629   7        Victor Manuel Saavedra       2/4/2020
                 2020-20630   7            Crystal Caudillo         2/4/2020
                 2020-20631   7   Miguel Angel Sotelo and Araceli   2/4/2020
                                                 Sotelo
                 2020-20632   7      Alicia Chavarrias Guzman       2/4/2020
                 2020-20587   7           Shawn Cole Martin         2/3/2020
                 2020-20588   7       Ronnie William Marengo        2/3/2020
                 2020-20589   7          Rufino Najera Uriza        2/3/2020
                 2020-20590   7     Hector Francisco Pereda and     2/3/2020
                                         Laurie Jean Ramirez
                 2020-90086   7    Jose I Paz and Yadira Jazmine    2/3/2020
                                                Alvarez
                 2020-90087   7       Jesus Ramirez and Lorena      2/3/2020
                                               Ramirez
                 2020-90088   7           Jaime Mejia Cortes        2/3/2020
Filed 02/14/20                                           Case 20-00101                                      Doc 22
           Case Number: 2015-20659                       Filed: 1/29/2020 1:20:12 PM             Doc # 50


            THOMAS O. GILLIS, SBN 40186
       1    1006 H Street, Suite One
            Modesto, CA 95354
       2    Off: 209-575-1153
            Fax: 866-750-5566
       3

       4
            Attorney for Debtors
            JUVENAL ZAMORANO
       5
                                     UNITED STATES BANKRUPTCY COURT
       6
                                      EASTERN DISTRICT OF CALIFORNIA
       7
            In Re:                                                CASE NO. 15-20659
       8

       9    JUVENAL ZAMORANO
                                                                  Chapter 13
      10

      11                             Debtors.
                                                     /            JUDGE: Hon. Ronald H. Sargis
      12

      13                                   SUBSTITUTION OF ATTORNEY
      14

      15    Debtor(s) herein, substitute(s):

      16
            LATINO LAW, INC.
            1006 H Street
      17    Modesto, CA
            (209)575-1153
      18    latinolawecf@yahoo.com
      19
            in place and stead of:
      20
            THOMAS O. GILLIS
      21    1006 H Street
            Modesto, CA
      22    (209)518-8631
      23    I consent to the substitution of attorney:
      24
            Dated: January 12th, 2020                             /s/ Juvenal Zamorano
      25
                                                                  Debtor
      26

      27

      28

            See attorney signatures on page 2


                                                ADDENDUM H
Filed 02/14/20                                       Case 20-00101                                          Doc 22
           Case Number: 2015-20659                   Filed: 1/29/2020 1:20:12 PM                 Doc # 50


            I, Thomas O. Gillis, consent to the substitution:
       1

       2                                                        THOMAS O. GILLIS

       3
            Dated: January 25, 2020                             /s/ Thomas O. Gillis
       4
                                                                Thomas O. Gillis,
       5                                                        Present Attorney for Debtor(s)

       6

       7

       8    LATINO LAW, INC. accepts the substitution:
       9                                                        LATINO LAW, INC.
      10

      11
            Dated: January 25, 2020                             /s/ Mark J. Hannon, SBN 107829
      12
                                                                by Mark J. Hannon, Esq.
      13                                                        as Shareholder

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25

      26

      27

      28

            See attorney signatures on page 2
Filed 02/14/20                                           Case 20-00101                                      Doc 22
           Case Number: 2015-20659                       Filed: 1/29/2020 1:20:12 PM             Doc # 50


            THOMAS O. GILLIS, SBN 40186
       1    1006 H Street, Suite One
            Modesto, CA 95354
       2    Off: 209-575-1153
            Fax: 866-750-5566
       3

       4
            Attorney for Debtors
            JUVENAL ZAMORANO
       5
                                     UNITED STATES BANKRUPTCY COURT
       6
                                      EASTERN DISTRICT OF CALIFORNIA
       7
            In Re:                                                CASE NO. 15-20659
       8

       9    JUVENAL ZAMORANO
                                                                  Chapter 13
      10

      11                             Debtors.
                                                     /            JUDGE: Hon. Ronald H. Sargis
      12

      13                                   SUBSTITUTION OF ATTORNEY
      14

      15    Debtor(s) herein, substitute(s):

      16
            LATINO LAW, INC.
            1006 H Street
      17    Modesto, CA
            (209)575-1153
      18    latinolawecf@yahoo.com
      19
            in place and stead of:
      20
            THOMAS O. GILLIS
      21    1006 H Street
            Modesto, CA
      22    (209)518-8631
      23    I consent to the substitution of attorney:
      24
            Dated: January 12th, 2020                             /s/ Juvenal Zamorano
      25
                                                                  Debtor
      26

      27

      28

            See attorney signatures on page 2


                                                    ADDENDUM I
Filed 02/14/20                                       Case 20-00101                                          Doc 22
           Case Number: 2015-20659                   Filed: 1/29/2020 1:20:12 PM                 Doc # 50


            I, Thomas O. Gillis, consent to the substitution:
       1

       2                                                        THOMAS O. GILLIS

       3
            Dated: January 25, 2020                             /s/ Thomas O. Gillis
       4
                                                                Thomas O. Gillis,
       5                                                        Present Attorney for Debtor(s)

       6

       7

       8    LATINO LAW, INC. accepts the substitution:
       9                                                        LATINO LAW, INC.
      10

      11
            Dated: January 25, 2020                             /s/ Mark J. Hannon, SBN 107829
      12
                                                                by Mark J. Hannon, Esq.
      13                                                        as Shareholder

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25

      26

      27

      28

            See attorney signatures on page 2
Filed 02/14/20                     Case 20-00101                            Doc 22
         Case Number: 2019-27416   Filed: 2/5/2020 12:22:29 PM   Doc # 44




                                                   ADDENDUM J
Filed 02/14/20                     Case 20-00101                            Doc 22
         Case Number: 2019-27416   Filed: 2/5/2020 12:22:29 PM   Doc # 44
Filed 02/14/20                                                     Case 20-00101                                                              Doc 22
        Case Number: 2019-27416                                    Filed: 12/20/2019 4:46:14 PM                           Doc # 22  12/20/19 4:14PM




           Thomas O. Gillis 40186; 40186 CA                                 [Name; State Bar ID no.]
           1006 H. Street Ste. 1                                            [Address]
           Modesto, CA 95354
           209-575-1153                                                     [Telephone]
           Attorney for Debtor(s)

                                                 UNITED STATES BANKRUPTCY COURT
                                                  EASTERN DISTRICT OF CALIFORNIA

           In re                                                                )
                                                                                )
           Victor Cruz Chavez                                                   )         Case No.   2019-27416
           Montserrat Olvera                                                    )
                                                         Debtor(s).             )


            RIGHTS AND RESPONSIBILITIES OF CHAPTER 13 DEBTORS AND THEIR ATTORNEYS

           It is important for Debtors who file a chapter 13 bankruptcy case to understand their rights and
           responsibilities. It is also important for Debtors to know what their attorney's responsibilities are, and to
           understand the importance of communicating with their attorney to make the case successful. Debtors
           should also know that they may expect their attorney to perform certain services.

           Unless otherwise ordered by the Court, an attorney retained to represent a Debtor in a bankruptcy case is
           responsible for representing the Debtor for all purposes in the case other than adversary proceedings.
           When appropriate, the attorney may apply to the court for compensation additional to the maximum
           initial fees set forth below.

           In order to assure that Debtors and their attorneys understand their rights and responsibilities in the
           bankruptcy process, absent a contrary court order, Debtors and their attorneys agree as set forth below.

           BEFORE THE CASE IS FILED, THE DEBTOR AGREES TO:

           1.        Discuss with the attorney the Debtor's objectives in filing the case.
           2.        Timely provide the attorney with accurate information, financial and otherwise, and all
                     documentation requested by the attorney.

           BEFORE THE CASE IS FILED, THE ATTORNEY AGREES TO:

           1.        Meet with the Debtor to review the Debtor's debts, assets, liabilities, income, and expenses.
           2.        Counsel the Debtor regarding the advisability of filing either a chapter 13 or a chapter 7 case,
                     discuss both procedures with the Debtor, and answer the Debtor's questions.
           3.        Timely prepare and file the Debtor's petition, plan, lists, statements, schedules, required
                     documents and certificates.
           4.        Review with the Debtor the completed petition, plan, lists, statements, schedules, required
                     documents and certifications, as wall as all amendments thereto, whether filed with petition or
                     later.
           5.        Explain which payments will be made directly to creditors by the Debtor and which payments
                     will be made through the Debtor's chapter 13 plan, with particular attention to mortgage and
                     vehicle loan or lease payments.
           6.        Explain to the Debtor how, when, and where to make the chapter 13 plan payments.

           EDC 3-096 (Rev. 5/1/12)                                                  Page 1 of 3

           Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                     Best Case Bankruptcy



                                                                           ADDENDUM K
Filed 02/14/20                                                     Case 20-00101                                                 Doc 22
        Case Number: 2019-27416                                    Filed: 12/20/2019 4:46:14 PM              Doc # 22  12/20/19 4:14PM




           7.        Explain to the Debtor how, when, and where to make post-petition mortgage and vehicle loan or
                     lease payments.
           8.        Explain to the Debtor that the attorney is being engaged to represent the Debtor for all purposes
                     in the case, except adversary proceedings, pursuant to Local Bankruptcy Rule 2017-1(a)(1).
           9.        Explain to the Debtor how and when the attorney’s fees and chapter 13 trustee's fees are
                     determined and paid, and provide an executed copy of this document to the Debtor.
           10 .      Advise the Debtor of the necessity to maintain appropriate insurance including homeowner’s
                     insurance and liability, collision, and comprehensive insurance on vehicles securing loans or
                     leases.

           AFTER THE CASE IS FILED, THE DEBTOR AGREES TO:

           1.        Keep the chapter 13 trustee and attorney informed of the Debtor's current address and telephone
                     number, and the Debtor’s employment status.
           2.        Inform the attorney of any change in the Debtor’s marital status, the commencement of any child
                     or spousal support obligation, or a change in any existing child support or spousal support
                     obligation.
           3.        Inform the attorney of any wage garnishments or liens or levies on assets that occur or continue
                     after the filing of the case.
           4.        Contact the attorney promptly if the Debtor loses his/her job, encounters new or unexpected
                     financial problems, if the Debtor’s income increases, or if the Debtor receives, or learns of the
                     right to receive, money or other proceeds of an inheritance or legal action.
           5.        Contact the attorney promptly if the Debtor is sued during the case, or if the Debtor commences a
                     lawsuit or intends to settle any dispute.
           6.        Inform the attorney if any tax refunds to which the Debtor is entitled are seized or not received
                     when expected from the IRS or Franchise Tax Board.
           7.        Contact the attorney before transferring, selling, encumbering, refinancing, or otherwise
                     disposing of any personal or real property with a value of $1,000 or more.
           8.        Contact the attorney before incurring new debt exceeding $1,000.
           9.        Pay directly to the attorney any filing fees.

           AFTER THE CASE IS FILED, THE ATTORNEY AGREES TO:

           1.        Advise the Debtor of the requirement to attend the §341(a) meeting of the creditors and instruct
                     the Debtor as to the date, time and place of the meeting. In joint cases, inform the Debtor that
                     both spouses must appear.
           2.        Appear at the §341(a) meeting of creditors with the Debtor.
           3.        Timely serve the Debtor’s plan on the chapter 13 trustee.
           4.        Timely provide to the chapter 13 trustee the Domestic Support Obligation Checklist (form EDC
                     3-088), Class 1 Checklist (form EDC 3-086), and Authorization to Release Information to Trustee
                     Regarding Secured Claims Being Paid By the Trustee (form EDC 3-087) required by Local
                     Bankruptcy Rule 3015-1(b)(6).
           5.        Timely respond to objections to plan confirmation and, where necessary, prepare, file, and serve
                     an amended plan.
           6.        Prepare, file, and serve necessary modifications to the plan which may include suspending,
                     lowering, or increasing plan payments.
           7.        Prepare, file and serve any necessary amended statements and schedules and any change of
                     address, in accordance with information provided by the Debtor.
           8.        Object to improper or invalid claims, if necessary, based upon documentation provided by the
                     Debtor.

           EDC 3-096 (Rev. 5/1/12)                                              Page 2 of 3

           Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                        Best Case Bankruptcy
Filed 02/14/20                                                     Case 20-00101                                                              Doc 22
        Case Number: 2019-27416                                    Filed: 12/20/2019 4:46:14 PM                           Doc # 22  12/20/19 4:14PM




           9.        Prepare and file a proof of claim, when appropriate, if a creditor fails to do so.
           10.       Prepare, file, and serve motions to modify the plan after confirmation, when necessary.
           11.       Prepare, file, and serve motions to buy, sell, or refinance property, when appropriate.
           12.       Prepare, file, and serve any other motion that may be necessary to appropriately represent the
                     Debtor in the case.
           13.       Timely respond to all motions filed by the chapter 13 trustee, and represent the Debtor in
                     response to other motions filed in the case including, but not limited to, motions for relief from
                     stay.
           14.       Where appropriate, prepare, file, serve, and set for hearing motions to avoid liens on real or
                     personal property and motions to value the collateral of secured creditors as required by Local
                     Bankruptcy Rule 3015-1(j).
           15.       Provide such other legal services as are necessary for the administration of the Debtor’s case
                     before the Bankruptcy Court.

           The fee charged for a chapter 13 bankruptcy is a matter for negotiation between the attorney and the
           Debtor. While Local Bankruptcy Rule 2016-1(c)(1) permits an initial fee of up to $4,000.00 in
           non-business cases, and $6,000.00 in business cases, lesser fees may be negotiated. These initial fees may
           be paid, in whole or in part, directly by the Debtor prior to the filing of the petition. To the extent not paid
           by the Debtor before the filing of the petition, the fees must be paid through the plan by the chapter 13
           trustee.

           Initial fees charged in this case are $ 4,000.00 , and of this amount, $ 2,000.00 was paid by the
           Debtor before the filing of the petition. While this initial fee should be sufficient to fully and fairly
           compensate counsel for all pre-confirmation services and most post-confirmation services rendered in the
           case, where substantial and unanticipated post-confirmation work is necessary, the attorney may request
           that the court approve additional fees. If additional fees are approved, they shall be paid through the plan
           by the chapter 13 trustee unless otherwise ordered. The attorney may not receive fees directly from the
           Debtor.


           DATED:                             December 19, 2019                               /s/ Victor Cruz Chavez
                                                                                               Victor Cruz Chavez
                                                                                                     Debtor

           DATED:                             December 19, 2019                                /s/ Montserrat Olvera
                                                                                                Montserrat Olvera
                                                                                                   Joint Debtor

           DATED:                             December 19, 2019                                /s/ Thomas O. Gillis
                                                                                              Thomas O. Gillis 40186
                                                                                              Attorney for Debtor(s)




           EDC 3-096 (Rev. 5/1/12)                                              Page 3 of 3

           Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                     Best Case Bankruptcy
Filed 02/14/20                                       Case 20-00101                                            Doc 22
           Case Number: 2019-26476                   Filed: 1/28/2020 4:21:20 PM                 Doc # 27

       1
            THOMAS O. GILLIS, SBN 40186
       2    ATTORNEY AT LAW
            1006 H STREET, SUITE 1
       3    MODESTO, CALIFORNIA 95354
       4    TEL (209)575-1153

       5    Attorney for Debtor
       6    RAMON PARA

       7                              UNITED STATES BANKRUPTCY COURT
       8
                                       EASTERN DISTRICT OF CALIFORNIA
                                                SACRAMENTO
       9

      10
            In Re:                                               CASE NO. 19-26476

      11               RAMON PARA,                              CHAPTER 13
      12
                                                                 TOG-15
      13                     Debtor.
            _____________________________/                      JUDGE: HON. Ronald H. Sargis
      14

      15

      16               ASSIGNMENT FOR PAYMENT OF ATTORNEY FEES AND CONTRACT
      17

      18
                       The assignment between Thomas O. Gillis, Debtor’s prior counsel, and Latino
      19

      20
            Law, Inc., Debtor’s proposed current counsel, is as follows:

      21         1. This case was filed on behalf of the Debtor(s) by attorney Thomas O. Gillis.
      22
                 2. In that all of the remainder legal work to be done to complete this case will be
      23
                       done by Latino Law, Inc. It is agreed that all remaining unpaid attorney fees in the
      24

      25               amount of $6,000 shall be paid to Latino Law Inc., in place of Thomas O. Gillis.
      26
                 ///
      27
                 ///
      28

                 ///
                                                       Page 1 of 2


                                                            ADDENDUM L
Filed 02/14/20                                     Case 20-00101                                           Doc 22
           Case Number: 2019-26476                 Filed: 1/28/2020 4:21:20 PM                  Doc # 27

       1
                 3. For a valuable consideration, it is further agreed that Latino Law, Inc., without
       2
                    further compensation, will substitute in and represent all of the clients of Thomas
       3

       4            O. Gillis who presently have confirmed plans but whose fees have been paid in

       5            full.
       6

       7

       8
            Assignment agreed to:

       9

      10
            Dated: January 25, 2020                    /s/ Thomas O. Gillis
      11                                               Thomas O. Gillis
      12

      13

      14
            Dated: January 25, 2020                    /s/ Mark J. Hannon
      15                                               Mark J. Hannon, SBN 107829
                                                       Latino Law, Inc.
      16

      17

      18

      19

      20

      21

      22

      23

      24

      25

      26

      27

      28




                                                     Page 2 of 2
Filed 02/14/20                          Case 20-00101                                                             Doc 22
                   Case Number: 2019-26476     Filed: 2/6/2020                             Doc # 32


       1
       2
       3
       4                             UNITED STATES BANKRUPTCY COURT
       5                              EASTERN DISTRICT OF CALIFORNIA
       6
       7
       8
       9
           In re                                       )    Case No. 19-26476-E-13
      10                                               )    Docket Control No. TOG-15
           RAMON PARRA,                                )
      11                                               )
                                 Debtor.               )
      12                                               )
      13
                               ORDER NOT GRANTING RELIEF PURSUANT TO
      14                      ASSIGNMENT OF ATTORNEYS’ FEES DOCUMENT
      15           Thomas O. Gillis, the attorney of record for the Debtor in this Chapter 13 case, will be
      16 suspended from the practice of law in the State of California for a period of two years commencing
      17 February 1, 2020. With that suspension, Mr. Gillis will not be able to serve as the attorney for the
      18 Chapter 13 Debtor(s) in this case and will not be able to provide the necessary legal services for the
      19 services the Chapter 13 Debtor(s) after February 1, 2020. Mr. Gillis has pending before this court
      20 more than six hundred (600) cases, the majority of which are Chapter 13 cases, four hundred and
      21 seventy-nine (479), and the remainder being one hundred twenty-four (124) Chapter 7 cases.
      22           The Chief Justice of the Supreme Court issued the En Banc Order imposing the two-year
      23 suspension on November 1, 2019.1
      24           The suspension was pursuant to a Stipulation between Mr. Gillis and the State Bar executed
      25 on April 30, 2019 by Mr. Gillis. In this April 30, 2019 signed Stipulation, Mr. Gillis agrees to the
      26 two-year suspension from the practice of law.
      27
                   1
      28             In re Thomas Oscar Gillis, State Bar Court Nos 16-O-10780 (17-O-02624; 17-O-04790)
            (“State Bar Court Action”).


                                                    ADDENDUM M
Filed 02/14/20                          Case 20-00101                                                                 Doc 22
                   Case Number: 2019-26476     Filed: 2/6/2020                                Doc # 32


       1          Following the April 2019 signing of the Stipulation for a two-year suspension from practicing
       2 law in California, Mr. Gillis filed the following Chapter 13 cases:
       3                                    Month                 Number of Chapter 13
       4                                                            Cases Filed by
                                                                      Mr. Gillis
       5                                   May 2019                        10
       6                                   June 2019                        4
       7                                   July 2019                       11

       8                                  August 2019                      10
                                      September 2019                        5
       9
                                        October 2019                       29
      10
                                      November 2019                        21
      11
                                       December 2019                        3
      12                                January 2020                        1
      13
                  With the recommendation before the court and the Chief Justice's Order for the two-year
      14
           suspension being signed on November 1, 2019, the months of October and November showed a
      15
           100%+ up tick in filing of Chapter 13 cases by Mr. Gillis. With these cases running a period of at
      16
           least three and up to five years, clearly Mr. Gillis did not expect to be providing any significant time
      17
           providing legal services after the first of 2020. With those cases, it is possible that plans could have
      18
           been confirmed before year-end, with Mr. Gillis having earned fees for services after that time.
      19
                  It appears from these cases, that in the majority of them, Mr. Gillis was paid $2,000.00 in fees
      20
           up front, with the balance to be paid through the monthly plan payments after confirmation. For the
      21
           period of September through December 2019, when Mr. Gillis knew his suspension was imminent,
      22
           this represents approximately $186,000.00 in monies received in those four months (93 Chapter 13
      23
           cases x $2,000.00 per case).
      24
                   On November 27, 2019, Acting Presiding Judge Honn of the State Bar Court, issued an order
      25
           in the State Court Bar Action extending the December 1, 2019 commencement of the two-year
      26
           suspension to January 31, 2020. In issuing the extension, Presiding Judge Honn stated that a short
      27
           extension would be granted in light of the non-opposition by the Office of the Chief Trial Counsel
      28
           of the State Bar.

                                                              2
Filed 02/14/20                         Case 20-00101                                                                  Doc 22
                  Case Number: 2019-26476     Filed: 2/6/2020                                  Doc # 32


       1          It has been represented to this court that attorney Mark J. Hannon would be substituting in
       2 on all of Mr. Gillis' open cases in this District. Several substitutions have been filed with this court
       3 in which the attorney to be substituted in as counsel of record is "Latino Law, Inc.," a California
       4 professional corporation. Mr. Hannon has signed the substitution forms as a "shareholder" of Latino
       5 Law, Inc. This court has issued an order denying such substitutions based upon the Local Bankruptcy
       6 Court Rules and the Local District Court Rules for the Eastern District of California that require an
       7 individual attorney be the attorney of record, not a corporation or other fictitious entity.2
       8
         Assignment of Payment of Attorneys' Fees and
       9 Contract with Debtor Client
      10          In this bankruptcy case, Mr. Gillis has filed a document titled Assignment of Payment of
      11 Attorney Fees and Contract ("Fee Assignment Document").3 The Fee Assignment Document states
      12 (identified by paragraph number of the document):
      13
                  1.        The bankruptcy case was filed "on behalf of" the Debtor by attorney Thomas O.
      14                    Gillis.
      15          2.        Latino Law, Inc. will provide all of the future legal services to Debtor in this case
                            required under Mr. Gillis' contract with Debtor, and will provide such services for
      16                    whatever remaining unpaid fees there are for the future services to be provided.
      17          3.        It is agreed that all remaining attorneys' fees to be paid in this case will be paid to
                            Latino Law, Inc.
      18
                  This Fee Assignment document is signed by Thomas O. Gillis and Mark J. Hannon (for the
      19
           Latino Law, Inc. signature block, without designation of his status to sign for Latino Law, Inc.).
      20
      21           2
                       E.D. Cal. Local Bankr. Rule 2017-1(c); E.D. Cal. Local District Court Rule 182.
      22           3
                   In addition to filing the Fee Assignment Document, Mr. Gillis lodged with the court a
      23   proposed order titled “Order Approving Assignment for Payment of Attorney Fees.” The
           proposed order provides that:
      24
                             The Court approves the assignment which is attached. All attorney
      25
                             fees paid by the Trustee henceforth shall be paid to Latino Law,
      26                     Inc. only. Counsel shall serve the Trustee with this Order.

      27   Federal Rule of Bankruptcy Procedure 9013 requires that when an order of the court is sought by
           a party, such must be requested by motion or application (when the Bankruptcy Rules provide
      28
           for the use of an application). No motion has been filed.

                                                               3
Filed 02/14/20                         Case 20-00101                                                               Doc 22
                  Case Number: 2019-26476     Filed: 2/6/2020                               Doc # 32


       1 Allowance of and Right to Be Paid Fees For
         Representing a Chapter 13 Debtor
       2
       3          Federal and state law govern fee agreements between Chapter 13 debtors and attorneys.
       4 11 U.S.C. §§ 329(b), 330,526-528; Cal. Business & Prof. Code § 6148. Among the subjects
       5 regulated are the amount of the fees charged, as well as how reasonableness of the fee is determined,
       6 and the relationship between attorneys and non-attorneys.
       7          As pertinent here, three rules are central to the attorney-client relationship and the fee
       8 charged.        First, attorney-client fee agreements in Chapter 13 cases may not be assigned. 11
       9 U.S.C. §§ 101(12A), 526(c)(1), 528(a)(1)(B) (governing fee disclosures of "debt relief agencies");
      10 La Rue v. Groezinger, 84 Cal. 281, 285; Rest.2d Contracts § 318, Comment c (personal service
      11 contracts). Fee agreements in violation of the debt relief provisions of the bankruptcy code are void.
      12 11 U.S.C. § 526(c)(1).
      13          Second, fees charged by Chapter 13 attorneys must be reasonable in amount as compared to
      14 the service rendered. 11 U.S.C. § 330(a)(1), (4)(B) (debtor's counsel is allowed reasonable
      15 compensation "for representing the interests of the debtor in connection with the bankruptcy case
      16 based on a consideration of the benefit and necessity of such services . . .").
      17          The Eastern District of California has implemented § 330 by Local Bankruptcy Rule
      18 2016-1(c), which allows debtor's counsel to either be paid (1) a flat fee of $4,000 or $6,000, without
      19 court approval; or (2) hourly or other fee computation methodology, with court approval. In
      20 exchange for accepting the flat fee, debtor's counsel agrees to perform "all pre-confirmation services"
      21 and "most post-confirmation services." Id.
      22          Third, an attorney may not share fees, directly or indirectly, with a non-lawyer. Cal. Rule
      23 Prof. Conduct 5.4(a). Attorneys seeking compensation must be licensed at the time services are
      24 performed. Z.A. v. San Bruno Park School District, 165 F.3d 1273 (9th Cir. 1999); Birbrower,
      25 Montalbano, Condon & Frank v. Superior Court, 17 Cal. 4th 119 (1998). But fees actually earned
      26 by a member of the bar may be paid to that attorney, or his estate, after that attorney's disability or
      27 death. Estate of Linnick, 171 Cal.App.3d 752, 761 (1985) (agreement that firm would pay deceased
      28 attorney's estate for a reasonable period of time is unlawful fee splitting); Former Rule of Prof.

                                                            4
Filed 02/14/20                          Case 20-00101                                                                  Doc 22
                   Case Number: 2019-26476     Filed: 2/6/2020                                 Doc # 32


       1 Conduct 1-320(A)(2).
       2 Denial of Assignment of Future Service Fees
       3          Thomas O. Gillis is counsel of record for the debtor in 481 Chapter 13 cases now pending in
       4 the Eastern District of California. For every Chapter 13 pending before the Eastern District of
       5 California, attorney Gillis has opted to be paid the flat fee as provided in Local Bankruptcy Rule
       6 2016-1(c).
       7          Those cases are at differing stages of completion, some with a plan filed but not confirmed
       8 (61 cases) and others with a plan confirmed (420 cases).
       9          Effective February 1, 2020, the State Bar of California has imposed a two-year suspension
      10 on Thomas O. Gillis, attorney at law. That suspension precludes attorney Gillis from practicing law
      11 in the Eastern District of California. E.D. Dist. Ct. L.R. 180(a); E.D. Bankr. Ct. LBR 1001-1(c). As
      12 of February 1, 2020, Thomas O. Gillis will be deemed a non-lawyer for application of this order. As
      13 such, Mr. Gillis has not earned, and cannot be paid amounts due for future legal services he cannot
      14 provide to Debtor. The California licensed attorney who substitutes in as counsel for Debtor will be
      15 entitled to seek, have allowed and paid such reasonable fees for the future services.
      16          Therefore, upon review of the Fee Assignment Document, the Bankruptcy Code, Professional
      17 Rules of Responsibility, California Law, and the Local Bankruptcy Rules of this Court, the two-year
      18 suspension of Thomas O. Gillis from the practice of law in California, and good cause appearing;
      19          IT IS ORDERED that the Fee Assignment Document does not effectuate or constitute a
      20 transfer of any attorneys' fees or right to receive attorneys' fees in this bankruptcy case that relate to
      21 any services to be provided to Debtor, and any relief pursuant thereto is denied without prejudice.
      22          The Eastern District of California has commenced, but has not concluded, review of attorney
      23 Gillis' Chapter 13 cases to ascertain the amount of the flat rate fee he earned prior to the effective date
      24 of his suspension and whether some, or all, of the flat fees received by attorney Gillis have not yet
      25 been earned.
                   February, 2020
      26 Dated: February      06, 2020

      27                                                  RONALD H. SARGIS, Chief Judge
                                                          United States Bankruptcy Court
      28

                                                              5
Filed 02/14/20                        Case 20-00101                                                      Doc 22
                 Case Number: 2019-26476     Filed: 2/6/2020                          Doc # 32


       1
                               Instructions to Clerk of Court
       2                           Service List - Not Part of Order/Judgment
       3 The Clerk of Court is instructed to send the Order/Judgment or other court generated document
         transmitted herewith to the parties below. The Clerk of Court will send the document via the
       4 BNC or, if checked _______, via the U.S. mail.
       5
       6   Debtor(s)                                     Attorney for the Debtor(s) (if any)

       7
           Bankruptcy Trustee (if appointed in the       Office of the U.S. Trustee
       8   case)                                         Robert T. Matsui United States Courthouse
                                                         501 I Street, Room 7-500
       9                                                 Sacramento, CA 95814
      10   Thomas O. Gillis                              Latino Law, Inc.
           1006 H Street, Ste. 1                         Attn: Mark J. Hannon, Esq.
      11   Modesto, CA 95354                             1006 H Street
                                                         Modesto, CA 95354
      12
      13
      14
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28
Filed 02/14/20   Case 20-00101    Doc 22




                     ADDENDUM N
Filed 02/14/20                                                          Case 20-00101                                                                           Doc 22

                                    State of California                                                  S
                                                                                                                   ADDENDUM O
                                       Secretary of State
                                 Statement of Information                                                                         GC61862
                 (Domestic Stock and Agricultural Cooperative Corporations)
                               FEES (Filing and Disclosure): $25.00.
                            If this is an amendment, see instructions.
                                                                                                                                  FILED
          IMPORTANT – READ INSTRUCTIONS BEFORE COMPLETING THIS FORM                                                  In the office of the Secretary of State
   1. CORPORATE NAME                                                                                                        of the State of California
    LATINO LAW, INC.

                                                                                                                                 JAN-29 2020


   2. CALIFORNIA CORPORATE NUMBER
                                                  C4310472                                                                   This Space for Filing Use Only

   No Change Statement (Not applicable if agent address of record is a P.O. Box address. See instructions.)
   3.    If there have been any changes to the information contained in the last Statement of Information filed with the California Secretary
         of State, or no statement of information has been previously filed, this form must be completed in its entirety.
               If there has been no change in any of the information contained in the last Statement of Information filed with the California Secretary
               of State, check the box and proceed to Item 17.

   Complete Addresses for the Following (Do not abbreviate the name of the city. Items 4 and 5 cannot be P.O. Boxes.)
   4.    STREET ADDRESS OF PRINCIPAL EXECUTIVE OFFICE                                                CITY                            STATE        ZIP CODE
   1006 H STREET #1, MODESTO, CA 95354
   5.    STREET ADDRESS OF PRINCIPAL BUSINESS OFFICE IN CALIFORNIA, IF ANY                           CITY                            STATE        ZIP CODE
   1006 H STREET #1, MODESTO, CA 95354
   6.    MAILING ADDRESS OF CORPORATION, IF DIFFERENT THAN ITEM 4                                    CITY                            STATE        ZIP CODE


   7.    EMAIL ADDRESS FOR RECEIVING STATUTORY NOTIFICATIONS


   Names and Complete Addresses of the Following Officers (The corporation must list these three officers. A comparable title for the specific
   officer may be added; however, the preprinted titles on this form must not be altered.)
   7.    CHIEF EXECUTIVE OFFICER/                 ADDRESS                                            CITY                            STATE        ZIP CODE
        MARK J HANNON         1006 H STREET #1, MODESTO, CA 95354
   8.    SECRETARY                                ADDRESS                                            CITY                            STATE        ZIP CODE
        MARK J HANNON         1006 H STREET #1, MODESTO, CA 95354
   9.    CHIEF FINANCIAL OFFICER/                 ADDRESS                                            CITY                            STATE        ZIP CODE
        MARK J HANNON         1006 H STREET #1, MODESTO, CA 95354
   Names and Complete Addresses of All Directors, Including Directors Who are Also Officers (The corporation must have at least one
   director. Attach additional pages, if necessary.)
   10. NAME                                       ADDRESS                                            CITY                            STATE        ZIP CODE
    MARK H HANNON             1006 H STREET #1, MODESTO, CA 95354
   11. NAME                                       ADDRESS                                            CITY                            STATE        ZIP CODE


   12. NAME                                       ADDRESS                                            CITY                            STATE        ZIP CODE


   13. NUMBER OF VACANCIES ON THE BOARD OF DIRECTORS, IF ANY:             0
   Agent for Service of Process If the agent is an individual, the agent must reside in California and Item 15 must be completed with a California street
   address, a P.O. Box address is not acceptable. If the agent is another corporation, the agent must have on file with the California Secretary of State a
   certificate pursuant to California Corporations Code section 1505 and Item 15 must be left blank.
   14. NAME OF AGENT FOR SERVICE OF PROCESS [Note: The person designated as the corporation's agent MUST have agreed to act in that capacity prior to the designation.]
    MARK J HANNON
   15. STREET ADDRESS OF AGENT FOR SERVICE OF PROCESS IN CALIFORNIA, IF AN INDIVIDUAL CITY                                           STATE        ZIP CODE
    1006 H STREET #1, MODESTO, CA 95354
   Type of Business
   16. DESCRIBE THE TYPE OF BUSINESS OF THE CORPORATION
    LAW OFFICE
   17. BY SUBMITTING THIS STATEMENT OF INFORMATION TO THE CALIFORNIA SECRETARY OF STATE, THE CORPORATION CERTIFIES THE INFORMATION
       CONTAINED HEREIN, INCLUDING ANY ATTACHMENTS, IS TRUE AND CORRECT.
   01/29/2020             THOMAS O GILLIS                                             MANAGER
        DATE                TYPE/PRINT NAME OF PERSON COMPLETING FORM                           TITLE                                SIGNATURE
   SI-200 (REV 01/2013)                                                       Page 1 of 1                                     APPROVED BY SECRETARY OF STATE
Filed 02/14/20                                    Case 20-00101                                            Doc 22



       1
                                   Instructions to Clerk of Court
       2                            Service List - Not Part of Order/Judgment
       3   The Clerk of Court is instructed to send the Order/Judgment or other court generated
           document transmitted herewith to the parties below. The Clerk of Court will send the document
       4   via the BNC or, if checked ____, via the U.S. mail.
       5
           Thomas O. Gillis
       6   1006 H Street, Ste. 1
           Modesto, CA 95354
       7
       8
           Request for Special Notice:
       9
           Office of the U.S. Trustee
      10   Attn: Jason Blumberg, Esq.
           501 I Street, Ste. 7-500
      11   Sacramento, CA 95814
      12   Office of the U.S. Trustee
           Attn: Edmund Gee, Asst. U.S. Trustee
      13   501 I Street, Ste. 7-500
           Sacramento, CA 95814
      14
           Michael H. Meyer
      15   Chapter 13 Trustee
           Attn: Deanna K. Hazelton
      16   7550 N. Palm, Ste. 204
           Fresno, CA 93711
      17
           Russell D. Greer, Chapter 13 Trustee
      18   P.O. Box 3051
           Modesto, CA 95353-3051
      19
           David Cusick, Chapter 13 Trustee
      20   P.O. Box 1858
           Sacramento, CA 95812-1858
      21
      22
      23
      24
      25
      26
      27
      28

                                                        19
